Exhibit 10.1

 

 

 

LEASE

by and between

BMR-AXIOM LP,

a Delaware limited partnership

and

IGNYTA, INC.,

a Delaware corporation

 

 

 

BioMed Realty form dated 7/19/15



--------------------------------------------------------------------------------

Table of Contents

 

1.   

Lease of Premises

     1    2.   

Basic Lease Provisions

     2    3.   

Term

     4    4.   

Possession and Commencement Date

     5    5.   

Condition of Premises

     7    6.   

Rentable Area

     8    7.   

Rent

     9    8.   

Rent Adjustments

     10    9.   

Operating Expenses

     10    10.   

Taxes on Tenant’s Property

     15    11.   

Security Deposit

     16    12.   

Use

     18    13.   

Rules and Regulations, CC&Rs, Parking Facilities and Common Area

     20    14.   

Project Control by Landlord

     21    15.   

Quiet Enjoyment

     22    16.   

Utilities and Services

     22    17.   

Alterations

     26    18.   

Repairs and Maintenance

     29    19.   

Liens

     31    20.   

Estoppel Certificate

     31    21.   

Hazardous Materials

     32    22.   

Odors and Exhaust

     35    23.   

Insurance; Waiver of Subrogation

     36    24.   

Damage or Destruction

     39    25.   

Eminent Domain

     41    26.   

Surrender

     42    27.   

Holding Over

     43    28.   

Indemnification and Exculpation

     43    29.   

Assignment or Subletting

     44    30.   

Subordination and Attornment

     48    31.   

Defaults and Remedies

     49    32.   

Bankruptcy

     54   

 

i



--------------------------------------------------------------------------------

33.   

Brokers

     55    34.   

Definition of Landlord

     55    35.   

Limitation of Landlord’s Liability

     55    36.   

Joint and Several Obligations

     56    37.   

Representations

     56    38.   

Confidentiality

     57    39.   

Notices

     57    40.   

Miscellaneous

     57    41.   

Rooftop Installation Area

     60    42.   

Options to Extend Term

     61    43.   

Right of First Refusal

     63    44.   

New Lease

     64    45.   

Lease Amendment

     64   

 

ii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 16th day of October, 2015
(the “Execution Date”), by and between BMR-AXIOM LP, a Delaware limited
partnership (“Landlord”), and IGNYTA, INC., a Delaware corporation (“Tenant”).

RECITALS

A.        WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 4535, 4545 and 4550 Towne Centre Court,
San Diego, California, known as “Towne Centre Court”; and

B.        WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to
lease from Landlord, (i) certain premises (the “4545 Premises”) comprising the
entire building located at 4545 Towne Centre Court, San Diego, California (the
“4545 Building”), and (ii) certain premises (the “4535 Premises,” and, together
with the 4545 Premises, the “Premises”) comprising a portion of the first
(1st) floor and the entire second (2nd) floor of the building located at 4535
Towne Centre Court, San Diego, California (the “4535 Building”), pursuant to the
terms and conditions of this Lease, as detailed below; and

C.        WHEREAS, the 4545 Building and the 4535 Building are, individually and
collectively (as the context may require), referred to herein as the “Building.”

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.          Lease of Premises.

1.1      Effective on the Term Commencement Date (as defined below), Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, (a) the 4545
Premises, as shown on Exhibit A attached hereto, including exclusive shafts,
cable runs, mechanical spaces and rooftop areas, and (b) the 4535 Premises, as
shown on Exhibit A attached hereto, in each case for use by Tenant in accordance
with the Permitted Use (as defined below) and no other uses. The Property and
all landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto, including the Building and other buildings
located on the Property, are hereinafter collectively referred to as the
“Project.” All portions of the Project that are for the non-exclusive use of
tenants of the Project generally, including driveways, sidewalks, parking areas,
landscaped areas, public restrooms, public lobbies and the Amenities Center (as
defined below), are hereinafter referred to as “Common Area.” Landlord shall not
have the right to relocate the Premises during the Term of this Lease.

1.2.      As a component of the Landlord Work, Landlord shall develop an
amenities facility serving the Project (the “Amenities Center”), which shall
include certain amenities for the Project selected by Landlord (such as a café,
conference area and/or fitness center). Any such amenities shall be referred to
herein as the “Amenities Center Services.” Upon completion



--------------------------------------------------------------------------------

of the Amenities Center, the Rentable Area of the Premises under this Lease (for
all purposes including, without limitation, the calculation of Base Rent) shall
be increased by an amount equal to Tenant’s Pro Rata Share of Project multiplied
by the square footage of the Amenities Center (excluding any square footage of
the Amenities Center used for a café); provided, however, that, for purposes of
making such calculation, the square footage of the Amenities Center (including
any square footage of the Amenities Center used for a café) shall not exceed
10,000 square feet. Tenant shall, within five (5) business days after Landlord’s
request, enter into an amendment to this Lease to reflect the addition of the
Amenities Center and the resulting increase in the Rentable Area of the Premises
and Base Rent under this Lease.

2.          Basic Lease Provisions.   For convenience of the parties, certain
basic provisions of this Lease are set forth herein. The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.

2.1.      This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2.      In the definitions below, each current Rentable Area (as defined
below) is expressed in square feet. Rentable Area and “Tenant’s Pro Rata Shares”
are all subject to adjustment as provided in this Lease.

 

Definition or Provision   

 

Means the Following

(As of the Term Commencement Date)

 

 

Approximate Rentable Area of 4545 Premises

 

   62,472 square feet

 

Approximate Rentable Area of 4545 Building

 

   62,472 square feet

 

Approximate Rentable Area of 4535 Premises

 

   32,674 square feet

 

Approximate Rentable Area of 4535 Building

 

   41,924 square feet

 

Approximate Rentable Area of Project

 

   182,866 square feet

 

Tenant’s Pro Rata Share of 4545 Building

 

   100%

 

Tenant’s Pro Rata Share of 4535 Building

 

   77.94%

 

Tenant’s Pro Rata Share of Project

 

   52.03%

 

2.3.      Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Term Commencement Date, subject to adjustment under this
Lease:

 

2



--------------------------------------------------------------------------------

Dates

 

 

 

Square Feet

of Rentable

Area

 

 

Base Rent per Square
Foot of Rentable Area

 

 

Monthly
Base Rent

 

 

Annual Base
Rent

 

 

Months 1 - 8

 

  95,146   $0.00 monthly   N/A   N/A

 

Months 9 - 12

 

  95,146   $3.58 monthly   $340,622.68     $4,087,472.16  

 

2.4.      Estimated Term Commencement Date:  October 21, 2016

2.5.      Estimated Term Expiration Date:  October 20, 2026

2.6.      Security Deposit: $340,622.68

2.7.      Permitted Use:  Office and laboratory use in conformity with all
federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Building, the Property, the Project,
Landlord or Tenant, including both statutory and common law and hazardous waste
rules and regulations (“Applicable Laws”)

2.8.      Address for Rent Payment:

 

 

BMR-Axiom LP

Attention Entity 694

P.O. Box 511415

Los Angeles, California 90051-7970

2.9.      Address for Notices to Landlord:

 

 

BMR-Axiom LP

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Real Estate Legal Department

2.10.    Address for Notices to Tenant:

 

 

Ignyta, Inc.

4545 Towne Centre Court

San Diego, California 92122

Attn: Legal Department

2.11.    Address for Invoices to Tenant:

 

 

Ignyta, Inc.

4545 Towne Centre Court

 

3



--------------------------------------------------------------------------------

 

San Diego, California 92122

Attn: Accounts Payable

2.12.    The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A    Premises Exhibit A-1    Landlord Work Plans Exhibit B    Work
Letter Exhibit B-1    Tenant Work Insurance Schedule Exhibit C   
Acknowledgement of Term Commencement Date and Term Expiration Date Exhibit D   
Pre-Commencement Landlord Work Plans Exhibit E    Form of Letter of Credit
Exhibit F    Rules and Regulations Exhibit G    Form of Additional TI Allowance
Acceptance Letter Exhibit H    Tenant’s Personal Property Exhibit I    Form of
Estoppel Certificate Exhibit J    Coast 9 Amendment

3.          Term.  The actual term of this Lease (as the same may be extended
pursuant to Article 42 hereof, and as the same may be earlier terminated in
accordance with this Lease, the “Term”) shall commence on the actual Term
Commencement Date (as defined in Article 4) and end on the date (the “Term
Expiration Date”) that is one hundred twenty (120) months after the actual Term
Commencement Date, subject to extension or earlier termination of this Lease as
provided herein. TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

3.1      Tenant shall have the one-time option to terminate this Lease (the
“Termination Option”) effective as of the date that is seventy-two (72) months
after the Term Commencement Date (such date, the “Termination Date”) by
providing Landlord no less than twelve (12) months’ prior written notice
(the “Termination Notice”); provided, however, that Tenant shall be permitted to
exercise the Termination Option as to (a) all of Tenant’s then-current Premises
in the 4545 Building, (b) all of Tenant’s then-current Premises in the 4535
Building or (c) all of Tenant’s then-current Premises under this Lease;
provided, further, that, by delivering a Termination Notice, Tenant shall be
deemed to have elected clause (c) above unless Tenant expressly states in the
Termination Notice that Tenant is electing to exercise the Termination Option
only as to the portion of the Premises described in clause (a) or (b) above. The
specific Premises that Tenant elects (or is deemed to have elected) to terminate
pursuant to the Termination Option shall be referred to herein as the
“Termination Premises.” As consideration for and a condition precedent to such
early termination, Tenant shall (x) deliver to Landlord an amount equal to fifty
percent (50%) of the Termination Fee (as defined below) simultaneously with
delivery of the Termination Notice, and (y) deliver to Landlord an amount equal
to fifty percent (50%) of the Termination Fee on or before the Termination Date.
The “Termination Fee” means an amount equal to (aa) an amount equal to two
(2) months of the then-current Base Rent for the Termination Premises, plus (bb)
the unamortized amounts (as of the Termination Date) of (i) the portion of the
TI Allowance (as defined below) applicable to the Termination Premises and
(ii) all leasing commissions paid by Landlord in connection with this Lease that
are

 

4



--------------------------------------------------------------------------------

reasonably allocable to the Termination Premises (which amounts in Subsections
3.1(bb)(i) and (ii) shall be calculated by amortizing the same at zero percent
(0%) per annum commencing on the Term Commencement Date and ending on the Term
Expiration Date), plus (cc) the unamortized amounts (as of the Termination Date)
of (i) any tenant improvement allowances granted to Tenant in connection with
space added to the Termination Premises after the Execution Date (any such
space, “Additional Termination Space”) and (ii) all leasing commissions paid by
Landlord in connection with Tenant’s lease of any Additional Termination Space
(which amounts in Subsections 3.1(cc)(i) and (ii) shall, with respect to each
Additional Termination Space, be calculated by amortizing the same at zero
percent (0%) per annum commencing on the commencement date of Tenant’s lease
with respect to such Additional Termination Space and ending on the Term
Expiration Date with respect to such Additional Termination Space). If Tenant
fails to timely deliver to Landlord the Termination Notice or the Termination
Fee, then the Termination Option shall automatically terminate and be of no
further force or effect. If Tenant timely delivers to Landlord the Termination
Notice and the Termination Fee, then Tenant shall surrender the Termination
Premises to Landlord on or before the Termination Date in accordance with all of
the terms and conditions of this Lease. If Tenant does not so surrender the
Termination Premises in accordance with all of the terms and conditions of this
Lease on or before the Termination Date, then Tenant, pursuant to Article 27,
shall become a tenant at sufferance with respect to the Termination Premises
until the actual date that Tenant surrenders the Termination Premises to
Landlord in accordance with the terms and conditions of this Lease. If Tenant
timely delivers to Landlord the Termination Notice and the Termination Fee, then
this Lease shall terminate with respect to the Termination Premises on the
Termination Date, and shall thereafter be of no further force or effect with
respect to the Termination Premises, except for those provisions that, by their
express terms, survive the expiration or earlier termination of this Lease.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
permitted to exercise the Termination Option during such period of time that
Tenant is in default under any provision of this Lease beyond any applicable
notice or cure period. Any attempted exercise of the Termination Option during a
period of time in which Tenant is so in default beyond applicable notice or cure
periods shall be void and of no force or effect. The Termination Option is
personal to Ignyta, Inc. and may not be exercised by any assignee, sublessee or
transferee of this Lease except by an assignee of this Lease that is a Tenant’s
Affiliate (as defined below) pursuant to an Exempt Transfer (as defined below).

4.          Possession and Commencement Date.

4.1.      Landlord shall use commercially reasonable efforts to tender
possession of the Premises to Tenant on the Estimated Term Commencement Date,
with (a) the work (the “Pre-Commencement Landlord Work”) described on Exhibit D
attached hereto (the “Pre-Commencement Landlord Work Plans”) Substantially
Complete, and (b) the work (the “Tenant Improvements”) required of Landlord
described in the Work Letter attached hereto as Exhibit B (the “Work Letter”)
Substantially Complete. Tenant agrees that in the event such work is not
Substantially Complete on or before the Estimated Term Commencement Date for any
reason, then (w) this Lease shall not be void or voidable, (x) Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, (y) the Term
Expiration Date shall be extended accordingly and (z) Tenant shall not be
responsible for the payment of any Base Rent or Tenant’s Adjusted Share of
Operating Expenses (as defined below) until the actual Term Commencement Date as
described in Section 4.2 occurs. The term “Substantially Complete” or
“Substantial

 

5



--------------------------------------------------------------------------------

Completion” means (aa) with respect to the Pre-Commencement Landlord Work, that
the Pre-Commencement Landlord Work is substantially complete in accordance with
the Pre-Commencement Landlord Work Plans, except for minor punchlist items that
do not materially adversely affect Tenant’s use or occupancy of the Premises,
and (bb) with respect to the Tenant Improvements, that the Tenant Improvements
are substantially complete in accordance with the Approved Plans (as defined in
the Work Letter), except for minor punch list items that do not materially
adversely affect Tenant’s use or occupancy of the Premises, and that a temporary
certificate of occupancy (or its functional equivalent) has been issued for the
Premises. Notwithstanding anything in this Lease (including the Work Letter) to
the contrary, Landlord’s obligation to timely achieve Substantial Completion
shall be subject to extension on a day-for-day basis as a result of Force
Majeure (as defined below).

4.2.      The “Term Commencement Date” shall be the day Landlord tenders
possession of the Premises to Tenant with the Pre-Commencement Landlord Work and
the Tenant Improvements Substantially Complete. If possession is delayed by
action of Tenant, then the Term Commencement Date shall be the date that the
Term Commencement Date would have occurred but for such delay. Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.

4.3.      Landlord shall endeavor to permit Tenant to enter upon the Premises
prior to the Term Commencement Date for the purpose of installing improvements
or the placement of personal property; provided, however, that, prior to any
such entry, Tenant shall furnish to Landlord evidence satisfactory to Landlord
in advance that insurance coverages required of Tenant under the provisions of
Article 23 are in effect, and such entry shall be subject to all the terms and
conditions of this Lease other than the payment of Base Rent or Tenant’s
Adjusted Share of Operating Expenses (as defined below); and provided, further,
that if the Term Commencement Date is delayed due to such early access, then the
Term Commencement Date shall be the date that the Term Commencement Date would
have occurred but for such delay.

4.4.      Landlord shall, at Landlord’s sole cost and expense, cause the work
(the “Landlord Work”) described on Exhibit A-1 attached hereto (the “Landlord
Work Plans”) to be constructed at the Project. For purposes of clarity, the
Landlord Work includes the Pre-Commencement Landlord Work.

4.5.      Landlord shall cause the Tenant Improvements to be constructed in the
Premises pursuant to the Work Letter at a cost to Landlord not to exceed
Thirteen Million Three Hundred Twenty Thousand Four Hundred Forty Dollars
($13,320,440) (the “Base TI Allowance”) plus (b) if properly requested by Tenant
pursuant to this Section, One Million Four Hundred Twenty-Seven Thousand One
Hundred Ninety Dollars ($1,427,190) (the “Additional TI Allowance”), for a total
of Fourteen Million Seven Hundred Forty-Seven Thousand Six Hundred Thirty
Dollars ($14,747,630). The Base TI Allowance, together with the Additional TI
Allowance (if properly

 

6



--------------------------------------------------------------------------------

requested by Tenant pursuant to this Article), shall be referred to herein as
the “TI Allowance.” The TI Allowance may be applied to the costs of
(m) construction, (n) project management by Landlord (which fee shall equal
three percent (3%) of the cost of the Tenant Improvements, including the Base TI
Allowance and, if used by Tenant, the Additional TI Allowance),
(o) commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Landlord, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Tenant, (p) space planning (including any test fit plans), architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (r) costs and expenses for labor, material,
equipment and fixtures. In no event shall the TI Allowance be used for
(w) payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment (provided,
however, that Tenant shall be entitled to use up to ten percent (10%) of the
Base TI Allowance toward furniture, fixtures, equipment, data cabling and IT
infrastructure), (y) costs resulting from any default by Tenant of its
obligations under this Lease or (z) costs that are recoverable by Tenant from a
third party (e.g., insurers, warrantors, or tortfeasors). In no event shall the
TI Allowance (aa) be used to correct any non-compliance with Applicable Laws
outside of the Building or (bb) be passed through to Tenant as an Operating
Expense.

4.6.      Tenant shall have until the date that is six (6) months after the Term
Commencement Date (the “TI Deadline”) to expend the unused portion of the TI
Allowance, after which date Landlord’s obligation to fund such costs shall
expire. In no event shall any unused TI Allowance entitle Tenant to a credit
against Rent payable under this Lease. Base Rent shall be increased to include
the amount of the Additional TI Allowance disbursed by Landlord in accordance
with this Lease amortized over the initial Term at a rate of eight percent
(8%) annually. The amount by which Base Rent shall be increased shall be
determined (and Base Rent shall be increased accordingly) as of the Term
Commencement Date and, if such determination does not reflect use by Tenant of
all of the Additional TI Allowance, shall be determined again as of the TI
Deadline, with Tenant paying (on the next succeeding day that Base Rent is due
under this Lease (the “TI True-Up Date”)) any underpayment of the further
adjusted Base Rent for the period beginning on the Term Commencement Date and
ending on the TI True-Up Date.

4.7.      Landlord shall not be obligated to expend any portion of the
Additional TI Allowance until Landlord shall have received from Tenant a letter
in the form attached as Exhibit G hereto executed by an authorized officer of
Tenant.

4.8.      Notwithstanding anything to the contrary in this Lease, if Substantial
Completion has not occurred by the date that is twelve (12) months after the
Execution Date (the “Outside Date”), then Tenant shall be entitled to receive
one (1) day of Base Rent abatement for each day thereafter that Substantial
Completion has not occurred; provided, however, that the Outside Date shall be
subject to extension on a day-for-day basis as a result of (a) Force Majeure and
(b) any delay caused by any action or inaction of Tenant.

5.          Condition of Premises.   Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises,

 

7



--------------------------------------------------------------------------------

the Building or the Project, or with respect to the suitability of the Premises,
the Building or the Project for the conduct of Tenant’s business. Tenant
acknowledges that (a) it is fully familiar with the condition of the Premises
and agrees to take the same in its condition “as is” as of the Term Commencement
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Premises for Tenant’s occupancy or to pay for or construct any
improvements to the Premises, except with respect to the Landlord Work and the
Base TI Allowance and, if properly requested by Tenant pursuant to the terms of
the Lease, the Additional TI Allowance. Tenant’s taking of possession of the
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Premises, the Building and the Project were at
such time in good, sanitary and satisfactory condition and repair.

5.1       Notwithstanding anything to the contrary, Landlord shall deliver the
Premises to Tenant on the Term Commencement Date (x) with the roof of the
Building in good condition and repair, (y) with the heating, ventilating, air
conditioning, electrical, lighting and plumbing systems serving the Premises
(the “Building Systems”) in good working order, condition and repair, and (z) in
compliance with all Applicable Laws ((x), (y) and (z), collectively, “Landlord’s
Delivery Obligation”).

5.2       In the event that Landlord fails to satisfy Landlord’s Delivery
Obligation, and Tenant delivers written notice to Landlord (“Repair Notice”) on
or before the date that is twelve (12) months after the Term Commencement Date
(such date, the “Repair Notice Date”) detailing the nature of such failure, then
Landlord shall, at Landlord’s sole cost and expense and as Tenant’s sole and
exclusive remedy for such failure, promptly make any repairs reasonably
necessary to correct such failure (but only to the extent that Landlord
reasonably determines that the failure described in the Repair Notice
constitutes an actual failure of Landlord’s Delivery Obligation); provided,
however, if the Repair Notice relates to an item that was installed by Landlord
as part of the Landlord Work or the Tenant Improvements (any such item, a “New
Item”), then Landlord shall have no obligation to repair such New Item and
Tenant’s sole and exclusive remedy for Landlord’s failure to satisfy Landlord’s
Delivery Obligation with respect to such New Item shall be that Landlord will
permit Tenant to enforce any manufacturers’ warranties held by Landlord for such
New Item. Landlord shall not have any obligations or liabilities in connection
with a failure to satisfy Landlord’s Delivery Obligation except to provide the
express remedies set forth in the immediately preceding grammatical sentence in
connection with a failure identified by Tenant in a Repair Notice delivered to
Landlord on or before the Repair Notice Date.

5.3       For the sake of clarity, in no event shall anything in this Article 5
be construed to relieve Tenant of any costs or obligations related to the normal
operation, repairs and maintenance of the relevant systems and equipment that
are the subject of Landlord’s Delivery Obligation.

6.          Rentable Area.

6.1.      The term “Rentable Area” shall reflect such areas as reasonably
calculated by Landlord’s architect, as the same may be reasonably adjusted from
time to time by Landlord in consultation with Landlord’s architect to reflect
changes to the Premises, the Building or the Project, as applicable.

 

8



--------------------------------------------------------------------------------

6.2.      The Rentable Area of each Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

6.3.      The term “Rentable Area,” when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within each Building that is not then utilized or expected to be
utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4.      The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.

6.5.      Review of allocations of Rentable Areas as between tenants of the
Building and the Project shall be made as frequently as Landlord deems
appropriate, including in order to facilitate an equitable apportionment of
Operating Expenses (as defined below). If such review is by a licensed architect
and allocations are certified by such licensed architect as being correct, then
Tenant shall be bound by such certifications.

7.          Rent.

7.1.      Tenant shall pay to Landlord as Base Rent for the Premises, commencing
on the Term Commencement Date, the sums set forth in Section 2.3, subject to the
rental adjustments provided in Article 8 hereof. Base Rent shall be paid in
equal monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

7.2.      In addition to Base Rent, Tenant shall pay to Landlord as additional
rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) Tenant’s Adjusted Share (as defined below) of Operating Expenses (as defined
below), (b) the Property Management Fee (as defined below), (c) [Intentionally
omitted] and (d) any other amounts that Tenant assumes or agrees to pay under
the provisions of this Lease that are owed to Landlord, including any and all
other sums that may become due by reason of any default of Tenant or failure on
Tenant’s part to comply with the agreements, terms, covenants and conditions of
this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods.

7.3.      Base Rent and Additional Rent shall together be denominated “Rent.”
Rent shall be paid to Landlord, without abatement, deduction or offset, in
lawful money of the United States of America to the address set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.

 

9



--------------------------------------------------------------------------------

7.4.       Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover rent. Tenant’s
obligation to pay Rent with respect to any period or obligations arising,
existing or pertaining to the period prior to the date of the expiration or
earlier termination of the Term or this Lease shall survive any such expiration
or earlier termination; provided, however, that nothing in this sentence shall
in any way affect Tenant’s obligations with respect to any other period.

8.          Rent Adjustments.  Base Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Base Rent. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Term Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary for so long as this
Lease continues in effect.

9.          Operating Expenses.

9.1.       As used herein, the term “Operating Expenses” shall include:

(a)       Government impositions, including property tax costs consisting of
real and personal property taxes (including amounts due under any improvement
bond upon the Building or the Project (including the parcel or parcels of real
property upon which the Building, the other buildings in the Project and areas
serving the Building and the Project are located)) or assessments in lieu
thereof imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”); taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from Applicable
Laws or interpretations thereof, promulgated by any Governmental Authority in
connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and

(b)       All other costs of any kind paid or incurred by Landlord in connection
with the operation or maintenance of the Building and the Project (including the
Amenities Center), which shall include Project office rent at fair market rental
for a commercially reasonable amount of space for Project management personnel,
to the extent an office used for Project operations is maintained at the
Project, plus customary expenses for such office, fair market rent for the
portion of the Amenities Center used in providing the Amenities Center Services,
and costs of repairs and replacements to improvements within the Project as
appropriate to maintain the Project as required hereunder, including costs of
funding such reasonable reserves as Landlord, consistent with good business
practice, may establish to provide for future repairs and replacements; costs of
utilities furnished to the Common Area; sewer fees;

 

10



--------------------------------------------------------------------------------

cable television; trash collection; cleaning, including windows (including those
of the Amenities Center); heating, ventilation and air-conditioning; wall and
window repair costs; waterproofing costs; maintenance of landscaping and
grounds; snow removal; maintenance of drives and parking areas; maintenance of
the roof; security services and devices; building supplies; maintenance or
replacement of equipment utilized for operation and maintenance of the Project;
license, permit and inspection fees; sales, use and excise taxes on goods and
services purchased by Landlord in connection with the operation, maintenance or
repair of the Building or Project systems and equipment; telephone, postage,
stationery supplies and other expenses incurred in connection with the
operation, maintenance or repair of the Project; accounting, legal and other
professional fees and expenses incurred in connection with the Project; costs of
furniture, draperies, carpeting, landscaping supplies, snow removal and other
customary and ordinary items of personal property provided by Landlord for use
in Common Area or in the Project office; capital expenditures; costs of
complying with Applicable Laws (except to the extent such costs are incurred to
remedy non-compliance as of the Execution Date with Applicable Laws); costs to
keep the Project in compliance with, or costs or fees otherwise required under
or incurred pursuant to any CC&Rs (as defined below), including condominium
fees; insurance premiums, including premiums for commercial general liability,
property casualty, earthquake, terrorism and environmental coverages; portions
of insured losses paid by Landlord as part of the deductible portion of a loss
pursuant to the terms of insurance policies; service contracts; costs of
services of independent contractors retained to do work of a nature referenced
above; and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers, plow truck drivers,
handymen, and engineering/maintenance/facilities personnel.

(c)       Notwithstanding the foregoing, Operating Expenses shall not include
any net income, franchise, capital stock, estate or inheritance taxes, or taxes
that are the personal obligation of Tenant or of another tenant of the Project;
any leasing commissions; expenses that relate to preparation of rental space for
a tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); costs incurred by Landlord with respect to
the Landlord Work; legal expenses relating to other tenants; costs of repairs to
the extent reimbursed by payment of insurance proceeds received by Landlord;
interest upon loans to Landlord or secured by a mortgage or deed of trust
covering the Project or a portion thereof (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 9.1(a)); salaries of executive
officers of Landlord; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements and reasonable
reserves in regard thereto that are provided for in Subsection 9.1(b)); taxes
that are excluded from Operating Expenses by the last sentence of Subsection
9.1(a); costs or expenses incurred in connection with the financing or sale of
the Project or any portion thereof; costs expressly excluded from Operating
Expenses elsewhere in this Lease or that are charged to or paid by Tenant under
other provisions of this Lease; professional fees and disbursements and other
costs and expenses related to the ownership (as opposed to the use, occupancy,
operation, maintenance or repair) of the Project; and any item that, if included
in Operating Expenses, would involve a double collection for such item by

 

11



--------------------------------------------------------------------------------

Landlord. To the extent that Tenant uses more than Tenant’s Pro Rata Share of
any item of Operating Expenses, Tenant shall pay Landlord for such excess in
addition to Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating
Expenses (such excess, together with Tenant’s Pro Rata Share, “Tenant’s Adjusted
Share”).

9.2.      Tenant shall pay to Landlord on the first day of each calendar month
of the Term, as Additional Rent, (a) the Property Management Fee (as defined
below), (b) [Intentionally omitted] and (c) Landlord’s estimate of Tenant’s
Adjusted Share of Operating Expenses with respect to the Building and the
Project, as applicable, for such month.

 (w)      The “Property Management Fee” shall equal three percent (3%) of Base
Rent due from Tenant. Tenant shall pay the Property Management Fee in accordance
with Section 9.2 with respect to the entire Term, including any extensions
thereof or any holdover periods, regardless of whether Tenant is obligated to
pay Base Rent, Operating Expenses or any other Rent with respect to any such
period or portion thereof. For the first eight (8) months of the Term, the
Property Management Fee shall be calculated as if Tenant were paying Three
Hundred Forty Thousand Six Hundred Twenty-Two and 68/100 Dollars ($340,622.68)
per month for Base Rent.

 (x)      [Intentionally omitted]

 (y)      Within ninety (90) days after the conclusion of each calendar year (or
such longer period as may be reasonably required by Landlord), Landlord shall
furnish to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s Adjusted Share of Operating Expenses, and the cost of
providing utilities to the Premises for the previous calendar year (“Landlord’s
Statement”). Any additional sum due from Tenant to Landlord shall be due and
payable within thirty (30) days after receipt of an invoice therefor. If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Adjusted Share
of Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany Landlord’s Statement
with payment for the amount of such difference.

 (z)      Any amount due under this Section for any period that is less than a
full month shall be prorated for such fractional month on the basis of the
number of days in the month.

9.3.      Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property

 

12



--------------------------------------------------------------------------------

(including the Building and the Project) is disproportionately more or less than
for others, in which case Landlord shall equitably allocate the costs based on
the scope of the services being performed for each building or property
(including the Building and the Project). Since the Project consists of multiple
buildings, certain Operating Expenses may pertain to a particular building(s)
and other Operating Expenses to the Project as a whole. Landlord reserves the
right in its sole discretion to allocate any such costs applicable to any
particular building within the Project to such building, and other such costs
applicable to the Project to each building in the Project (including the
Building), with the tenants in each building being responsible for paying their
respective proportionate shares of their buildings to the extent required under
their leases. Landlord shall allocate such costs to the buildings (including the
Building) in a reasonable, non-discriminatory manner, and such allocation shall
be binding on Tenant.

9.4.      Notwithstanding anything to the contrary in this Lease, the aggregate
Controllable Operating Expenses (as defined below) shall not increase by more
than five percent (5%) in any calendar year over the amount of Controllable
Operating Expenses actually charged to Tenant for the immediately preceding
calendar year (the “Cap”), beginning with the 2018 calendar year’s Operating
Expenses (i.e., comparing 2017 to 2018 (on a prorated basis, if necessary)). For
the avoidance of doubt, the Cap shall apply to each year of the Term beginning
with the calendar year 2018, so that Controllable Operating Expenses for
calendar year 2018 shall not exceed one hundred five percent (105%) of
Controllable Operating Expenses actually charged for calendar year 2017 (on a
prorated basis, if necessary), Controllable Operating Expenses for calendar year
2019 shall not exceed one hundred five percent (105%) of Controllable Operating
Expenses actually charged for 2018, etc. “Controllable Operating Expenses” means
all Operating Expenses except property taxes and assessments, capital
expenditures that are reasonably required, costs for repairs and maintenance
(excluding preventative maintenance), utility charges, insurance charges, costs
of services provided under a union contract, payments under covenants,
conditions and restrictions or to an owners’ association and costs associated
with repairs due to casualty, vandalism or other cause outside of Landlord’s
reasonable control.

9.5.      Tenant shall not be responsible for Operating Expenses with respect to
any time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of possession (the Term Commencement Date or such earlier date, as
applicable, the “Expense Trigger Date”); and provided, further, that Landlord
may annualize certain Operating Expenses incurred prior to the Expense Trigger
Date that would reasonably be expected to be allocated to the budgeted year
during which the Expense Trigger Date occurs, and Tenant shall be responsible
for the annualized portion of such Operating Expenses corresponding to the
number of days during such year, commencing with the Expense Trigger Date, for
which Tenant is otherwise liable for Operating Expenses pursuant to this Lease.
Tenant’s responsibility for Tenant’s Adjusted Share of Operating Expenses shall
continue to the latest of (a) the date of termination of the Lease, (b) the date
Tenant has fully vacated the Premises and (c) if termination of the Lease is due
to a default by Tenant, the date of rental commencement of a replacement tenant.

9.6.      Operating Expenses for the calendar year in which Tenant’s obligation
to share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and

 

13



--------------------------------------------------------------------------------

insurance premiums that are incurred for an extended time period shall be
prorated based upon the time periods to which they apply so that the amounts
attributed to the Premises relate in a reasonable manner to the time period
wherein Tenant has an obligation to share in Operating Expenses.

9.7.      Within thirty (30) days after the end of each calendar month, Tenant
shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
the Work Letter.

9.8.      In the event that the Project is less than fully occupied during a
calendar year, Tenant acknowledges that Landlord may extrapolate Operating
Expenses that vary depending on the occupancy of the Project, as applicable, to
equal Landlord’s reasonable estimate of what such Operating Expenses would have
been had the Project, as applicable, been ninety-five percent (95%) occupied
during such calendar year; provided, however, that Landlord shall not recover
more than one hundred percent (100%) of Operating Expenses.

9.9.      Landlord’s annual statement shall be final and binding upon Tenant
unless Tenant, within thirty (30) days after Tenant’s receipt thereof, shall
contest any item therein by giving written notice to Landlord, specifying each
item contested and the reasons therefor; provided that Tenant shall in all
events pay the amount specified in Landlord’s annual statement, pending the
results of the Independent Review and determination of the Accountant(s), as
applicable and as each such term is defined below. If, during such thirty
(30)-day period, Tenant reasonably and in good faith questions or contests the
correctness of Landlord’s statement of Tenant’s Adjusted Share of Operating
Expenses, Landlord shall provide Tenant with reasonable access to Landlord’s
books and records to the extent relevant to determination of Operating Expenses,
and such information as Landlord reasonably determines to be responsive to
Tenant’s written inquiries. In the event that, after Tenant’s review of such
information, Landlord and Tenant cannot agree upon the amount of Tenant’s
Adjusted Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review (the “Independent Review”) such of Landlord’s books and records
for the year in question as directly relate to the determination of Operating
Expenses for such year (“Books and Records”), but not Books and Records of
entities other than Landlord. Landlord shall make such Books and Records
available at the location where Landlord maintains them in the ordinary course
of its business. Landlord need not provide copies of any Books and Records;
provided, however, that Landlord shall (at Tenant’s sole cost and expense)
provide copies of any specific documents within the Books and Records reasonably
requested by Tenant’s independent accounting firm in connection with the
Independent Review. Tenant shall commence the Independent Review within fifteen
(15) days after the date Landlord has given Tenant access to Landlord’s books
and records for the Independent Review. Tenant shall complete the Independent
Review and notify Landlord in writing of Tenant’s specific objections to
Landlord’s calculation of Operating Expenses (including Tenant’s accounting
firm’s written statement of the basis, nature and amount of each proposed
adjustment) no later than sixty (60) days after

 

14



--------------------------------------------------------------------------------

Landlord has first given Tenant access to Landlord’s books and records for the
Independent Review. Landlord shall review the results of any such Independent
Review. The parties shall endeavor to agree promptly and reasonably upon
Operating Expenses taking into account the results of such Independent Review.
If, as of the date that is sixty (60) days after Tenant has submitted the
Independent Review to Landlord, the parties have not agreed on the appropriate
adjustments to Operating Expenses, then the parties shall engage a mutually
agreeable independent third party accountant with at least ten (10) years’
experience in commercial real estate accounting in the San Diego area (the
“Accountant”). If the parties cannot agree on the Accountant, each shall within
ten (10) days after such impasse appoint an Accountant (different from the
accountant and accounting firm that conducted the Independent Review) and,
within ten (10) days after the appointment of both such Accountants, those two
Accountants shall select a third (which cannot be the accountant and accounting
firm that conducted the Independent Review). If either party fails to timely
appoint an Accountant, then the Accountant the other party appoints shall be the
sole Accountant. Within ten (10) days after appointment of the Accountant(s),
Landlord and Tenant shall each simultaneously give the Accountants (with a copy
to the other party) its determination of Operating Expenses, with such
supporting data or information as each submitting party determines appropriate.
Within ten (10) days after such submissions, the Accountants shall by majority
vote select either Landlord’s or Tenant’s determination of Operating Expenses.
The Accountants may not select or designate any other determination of Operating
Expenses. The determination of the Accountant(s) shall bind the parties. If the
parties agree or the Accountant(s) determine that the Operating Expenses
actually paid by Tenant for the calendar year in question exceeded Tenant’s
obligations for such calendar year, then Landlord shall, at Tenant’s option,
either (a) credit the excess to the next succeeding installments of estimated
Additional Rent or (b) pay the excess to Tenant within thirty (30) days after
delivery of such results. If the parties agree or the Accountant(s) determine
that Tenant’s payments of Operating Expenses for such calendar year were less
than Tenant’s obligation for the calendar year, then Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of such results.
If the Independent Review reveals or the Accountant(s) determine that the
Operating Expenses billed to Tenant by Landlord and paid by Tenant to Landlord
for the applicable calendar year in question exceeded by more than five percent
(5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review and the
reasonable cost of the Accountant(s). In all other cases Tenant shall pay the
cost of the Independent Review and the Accountant(s).

 

10.

Taxes on Tenant’s Property.

10.1.    Tenant shall be solely responsible for the payment of any and all taxes
levied upon (a) personal property and trade fixtures located at the Premises and
(b) any gross or net receipts of or sales by Tenant, and shall pay the same
prior to delinquency.

10.2.    If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

 

15



--------------------------------------------------------------------------------

10.3.    If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the applicable governmental assessor’s
office are available and sufficiently detailed to serve as a basis for
determining whether such Tenant improvements or alterations are assessed at a
higher valuation than the Building Standard, then such records shall be binding
on both Landlord and Tenant.

 

11.

Security Deposit.

11.1.    Tenant shall deposit with Landlord on or before the Execution Date the
sum set forth in Section 2.6 (the “Security Deposit”), which sum shall be held
by Landlord as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease to be kept and performed by Tenant
during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. The provisions of this Article shall survive the
expiration or earlier termination of this Lease. TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.

11.2.    In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3.    Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4.    If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

 

16



--------------------------------------------------------------------------------

11.5.      If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord. Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit. Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.

11.6.      The Security Deposit may be in the form of cash, a letter of credit
or any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except when Tenant is in Default (as defined below),
deliver a letter of credit (the “L/C Security”) as the entire Security Deposit,
as follows:

(a)        If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs in handling
Landlord’s acceptance of L/C Security or its replacement or extension.

(b)        If Tenant delivers to Landlord satisfactory L/C Security in place of
the entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c)        Landlord may draw upon the L/C Security, and hold and apply the
proceeds in the same manner and for the same purposes as the Security Deposit,
if (i) an uncured Default (as defined below) exists, (ii) as of the date thirty
(30) days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer

 

17



--------------------------------------------------------------------------------

to confirm the current L/C Security expiry date, and the issuer fails to do so
within ten (10) business days, (iv) Tenant fails to pay (when and as Landlord
reasonably requires) any bank charges for Landlord’s transfer of the L/C
Security or (v) the issuer of the L/C Security ceases, or announces that it will
cease, to maintain an office in the city where Landlord may present drafts under
the L/C Security (and fails to permit drawing upon the L/C Security by overnight
courier or facsimile). This Section does not limit any other provisions of this
Lease allowing Landlord to draw the L/C Security under specified circumstances.

(d)        Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e)        If Landlord transfers its interest in the Premises, then Tenant shall
at Tenant’s expense, within five (5) business days after receiving a request
from Landlord, deliver (and, if the issuer requires, Landlord shall consent to)
an amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

 

12.

Use.

12.1.      Tenant shall use the Premises for the Permitted Use, and shall not
use the Premises, or permit or suffer the Premises to be used, for any other
purpose without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion.

12.2.      Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Building or the Project, and shall, upon five (5) days’ written notice from
Landlord, discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof, and shall indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold Landlord and its affiliates, employees, agents and
contractors; and any lender, mortgagee, ground lessor or beneficiary (each, a
“Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any and
all demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages, suits or judgments, and all reasonable expenses (including
reasonable attorneys’ fees, charges and disbursements, regardless of whether the
applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed) incurred in investigating or resisting the same
(collectively, “Claims”) of any kind or nature that arise before, during or
after the Term as a result of Tenant’s breach of this Section.

 

18



--------------------------------------------------------------------------------

12.3.    Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4.    Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.

12.5.    No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

12.6.    No awnings or other projections shall be attached to any outside wall
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7.    No sign, advertisement or notice (“Signage”) shall be exhibited,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent; provided, however, that Landlord shall not
unreasonably withhold its consent to any Signage on the 4545 Building that
complies with Applicable Laws. Signage shall conform to Landlord’s design
criteria. For any Signage, Tenant shall, at Tenant’s own cost and expense,
(a) acquire all permits for such Signage in compliance with Applicable Laws and
(b) design, fabricate, install and maintain such Signage in a first-class
condition. Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease. Interior signs on entry doors to the 4535
Premises and the 4545 Premises and the directory tablet in the 4535 Building and
the 4545 Building shall be inscribed, painted or affixed for Tenant by Landlord
at Tenant’s sole cost and expense, and shall be of a size, color and type and be
located in a place reasonably acceptable to Landlord. The directory tablet shall
be provided exclusively for the display of the name and location of tenants
only. Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering. At Landlord’s option,
Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.

12.8.    Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written

 

19



--------------------------------------------------------------------------------

approval. Tenant may place such equipment only in a location designed to carry
the weight of such equipment.

12.9.    Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10.  Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure them, (b) use or allow the
Premises to be used for immoral, unlawful or objectionable purposes, (c) cause,
maintain or permit any nuisance or waste in, on or about the Project or (d) take
any other action that would in Landlord’s reasonable determination in any manner
adversely affect other tenants’ quiet use and enjoyment of their space or
adversely impact their ability to conduct business in a professional and
suitable work environment. Notwithstanding anything in this Lease to the
contrary, Tenant may not install any security systems (including cameras)
outside the Premises or that record sounds or images outside the Premises
without Landlord’s prior written consent, which Landlord may withhold in its
sole and absolute discretion.

12.11.  Notwithstanding any other provision herein to the contrary (but subject
to Landlord’s Delivery Obligation), Tenant shall be responsible for all
liabilities, costs and expenses arising out of or in connection with the
compliance of the Premises with the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq., and any state and local accessibility laws, codes, ordinances
and rules (collectively, and together with regulations promulgated pursuant
thereto, the “ADA”), and Tenant shall indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against Claims arising out of any such failure of
the Premises to comply with the ADA. The Premises have not undergone inspection
by a Certified Access Specialist (as defined in California Civil Code
Section 55.52). For the avoidance of doubt, “Lenders” shall also include
historic tax credit investors and new market tax credit investors. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.

12.12.  Tenant shall maintain temperature and humidity in the Premises in
accordance with ASHRAE standards at all times.

 

13.

Rules and Regulations, CC&Rs, Parking Facilities and Common Area.

13.1.    Tenant shall have the non-exclusive right, in common with others, to
use the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall and shall ensure
that its contractors, subcontractors, employees, subtenants and invitees
faithfully observe and comply with the Rules and Regulations. Landlord shall not
be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.

 

20



--------------------------------------------------------------------------------

13.2.    This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”).
Tenant shall comply with the CC&Rs.

13.3.    Tenant shall have a non-exclusive, irrevocable license to use Tenant’s
Pro Rata Share of parking facilities serving the Project in common on an
unreserved basis with other tenants of the Project during the Term at no
additional cost.

13.4.    Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof in a manner consistent
with the limitations applied to other tenants of the Project. Upon such
determination, Landlord may reasonably allocate parking spaces among Tenant and
other tenants of the Building or the Project. Nothing in this Section, however,
is intended to create an affirmative duty on Landlord’s part to monitor parking.

 

14.

Project Control by Landlord.

14.1.    Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises.

14.2.    Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3.    Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4.    Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises

 

21



--------------------------------------------------------------------------------

to (u) inspect the same and to determine whether Tenant is in compliance with
its obligations hereunder, (v) supply any service Landlord is required to
provide hereunder, (w) alter, improve or repair any portion of the Building
other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time. In connection with any such
alteration, improvement or repair as described in Subsection 14.4(w), Landlord
may erect in the Premises or elsewhere in the Project scaffolding and other
structures reasonably required for the alteration, improvement or repair work to
be performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

15.        Quiet Enjoyment.     Landlord covenants that Tenant, upon paying the
Rent and performing its obligations contained in this Lease, may peacefully and
quietly have, hold and enjoy the Premises, free from any claim by Landlord or
persons claiming under Landlord, but subject to all of the terms and provisions
hereof, provisions of Applicable Laws and rights of record to which this Lease
is or may become subordinate. This covenant is in lieu of any other quiet
enjoyment covenant, either express or implied.

 

16.

Utilities and Services.

16.1.    Tenant shall pay for all water (including the cost to service, repair
and replace reverse osmosis, de-ionized and other treated water), gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon. If any such utility is not separately
metered to Tenant, Tenant shall pay Tenant’s Adjusted Share of all charges of
such utility jointly metered with other premises as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant and charge Tenant with the cost of purchasing, installing and monitoring
such metering equipment, which cost shall be paid by Tenant as Additional Rent.
Landlord may base its bills for utilities on reasonable estimates; provided that
Landlord adjusts such billings promptly thereafter or as part of the next
Landlord’s Statement to reflect the actual cost of providing utilities to the
Premises. To the extent that Tenant uses more than Tenant’s Pro Rata Share of
any utilities, then Tenant shall pay Landlord for Tenant’s Adjusted Share of
such utilities to reflect such excess. In the event that the Project is less
than fully occupied during a calendar year, Tenant acknowledges that Landlord
may extrapolate utility usage that varies depending on the occupancy of the
Project (as applicable) to equal Landlord’s reasonable estimate of what such
utility usage would have been had the Project, as applicable, been ninety-five
percent (95%) occupied during such calendar year; provided, however, that
Landlord shall not recover more than one hundred percent (100%) of the cost of
such utilities. Tenant shall not be liable for the cost of utilities supplied to
the Premises attributable to the time period prior to the Term Commencement
Date; provided, however, that, if Landlord shall permit Tenant possession of the
Premises prior to the Term Commencement Date and Tenant uses the Premises

 

22



--------------------------------------------------------------------------------

for any purpose other than placement of personal property as set forth in
Section 4.3, then Tenant shall be responsible for the cost of utilities supplied
to the Premises from such earlier date of possession.

16.2.    Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by accidents; breakage; casualties (to the extent not caused
by the party claiming Force Majeure); Severe Weather Conditions (as defined
below); physical natural disasters (but excluding weather conditions that are
not Severe Weather Conditions); strikes, lockouts or other labor disturbances or
labor disputes (other than labor disturbances and labor disputes resulting
solely from the acts or omissions of the party claiming Force Majeure); acts of
terrorism; riots or civil disturbances; wars or insurrections; shortages of
materials (which shortages are not unique to the party claiming Force Majeure);
government regulations, moratoria or other governmental actions, inactions or
delays; failures by third parties to deliver gas, oil or another suitable fuel
supply, or inability of the party claiming Force Majeure, by exercise of
reasonable diligence, to obtain gas, oil or another suitable fuel; or other
causes beyond the reasonable control of the party claiming that Force Majeure
has occurred (collectively, “Force Majeure”); or, to the extent permitted by
Applicable Laws, Landlord’s negligence. In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease. “Severe Weather Conditions” means weather conditions
that are materially worse than those that reasonably would be anticipated for
the Property at the applicable time based on historic meteorological records.

16.3.    Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.4.    Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Project beyond the existing capacity of the Project usually furnished or
supplied for the Permitted Use or (b) exceed Tenant’s Pro Rata Share of the
Project’s capacity to provide such utilities or services.

16.5.    If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

16.6.    [Intentionally omitted]

 

23



--------------------------------------------------------------------------------

16.7.    Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed (provided that Landlord shall use commercially
reasonable efforts to exercise such rights in a manner that minimizes
interference with Tenant’s business operations in the Premises), and Landlord
shall further have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilation, air conditioning or utility service when
prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence. Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

16.8.    In the event that Tenant desires to include one or more generator(s)
and transfer switch(es) as part of the Tenant Improvements, Landlord shall, as
part of the Tenant Improvements, install such generator(s) and transfer
switch(es) and connect the same to the applicable Premises’ electrical panel
(any such generator(s) and transfer switch(es), individually and collectively
(as the contect may require), the “Generator”). Landlord expressly disclaims any
warranties with regard to the Generator or the installation thereof, including
any warranty of merchantability or fitness for a particular purpose. Landlord
shall permit Tenant to enforce any manufacturers’ warranties for the Generator.
Tenant shall keep in full force and effect during the Term (and occupancy by
Tenant, if any, after termination of the Lease) a commercially reasonable
preventative maintenance contract for inspections and maintenance using a
qualified, licensed, bonded service provider reasonably approved by Landlord. If
requested in writing by Landlord (not more often than two (2) times per calendar
year), Tenant shall provide to Landlord copies of Generator maintenance
contracts and Generator maintenance reports. In the event Landlord (in its
reasonable discretion after reasonable notice to Tenant) determines that Tenant
is not properly maintaining, operating or repairing the Generator as required
herein, Landlord (by written notice to Tenant) shall have the right (but not the
obligation) to take over such obligations and Tenant shall pay Landlord upon
demand for the reasonable cost of performing such work as Additional Rent.
Notwithstanding anything to the contrary in the Lease, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption, impairment or failure of the Generator; provided, however, that
Landlord shall permit Tenant to enforce any manufacturers’ warranties for the
Generator.

16.9.    For the 4545 Premises (but subject to Landlord’s Delivery Obligation),
Tenant shall (a) maintain and operate the heating, ventilating and air
conditioning systems (including, without limitation, the exhaust fume hoods)
exclusively serving the 4545 Premises used for the Permitted Use only (“4545
HVAC”) and (b) subject to Subsection 16.9(a), furnish 4545 HVAC as reasonably
required (except as this Lease otherwise provides) for reasonably comfortable
occupancy of the 4545 Premises twenty-four (24) hours a day, every day during
the Term, subject to casualty, eminent domain or as otherwise specified in this
Article. Tenant shall keep in full force and effect during the Term (and
occupancy by Tenant, if any, after termination of this Lease) a preventative
maintenance contract for quarterly, semi-annual, and annual 4545 HVAC
inspections and maintenance using a qualified, licensed, bonded service provider

 

24



--------------------------------------------------------------------------------

reasonably approved by Landlord. Notwithstanding anything to the contrary in
this Section (but subject to Landlord’s Delivery Obligation), Landlord shall
have no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in 4545 HVAC services. If requested in writing by
Landlord, Tenant shall provide to Landlord copies of 4545 HVAC maintenance
contracts and 4545 HVAC maintenance reports on a quarterly basis. In the event
Landlord determines that Tenant is not properly maintaining the 4545 HVAC,
Landlord may take over the responsibilities in (a) and (b) above. Any reasonable
costs or expenses incurred, or payments made by Landlord as a result of Tenant
failing to properly maintain the 4545 HVAC, shall be deemed to be Additional
Rent payable by Tenant and collectible by Landlord as such.

16.10.    For the 4535 Premises (and subject to Tenant’s obligations with
respect to any 4535 Premises Dedicated Systems (as defined below)), Landlord
shall (a) maintain and operate the 4535 Building’s base heating, ventilating and
air conditioning systems systems used for the Permitted Use only (“4535 HVAC”)
and (b) subject to Subsection 16.10(a), furnish 4535 HVAC as reasonably required
(except as this Lease otherwise provides) for reasonably comfortable occupancy
of the 4535 Premises twenty-four (24) hours a day, every day during the Term,
subject to casualty, eminent domain or as otherwise specified in this Article.
Notwithstanding anything to the contrary in this Section, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in 4535 HVAC services for the 4535 Premises; provided
that Landlord diligently endeavors to cure any such interruption or impairment.

16.11.    Notwithstanding anything to the contrary in this Lease, any systems or
equipment exclusively servicing the 4535 Premises, including (without
limitation) any supplemental heating, ventilating and air conditioning units
(including all components thereof), exhaust fans, vacuum pumps or air
compressors exclusively serving the 4535 Premises (any such system, unit or
component, a “4535 Premises Dedicated System”), shall be the sole responsibility
of Tenant and Landlord shall have no obligations with respect thereto. Tenant
shall, at its sole cost and expense, maintain and keep any 4535 Premises
Dedicated System in good condition and repair and shall otherwise be solely
responsible for any repair, maintenance and/or replacement costs with respect to
any such 4535 Premises Dedicated System. Tenant shall keep in full force and
effect during the Term (and occupancy by Tenant, if any, after termination of
this Lease) a preventative maintenance contract for quarterly, semi-annual, and
annual inspections and maintenance for each 4535 Premises Dedicated System (in
each case using a qualified, licensed, bonded service provider reasonably
approved by Landlord). If requested in writing by Landlord, Tenant shall provide
to Landlord copies of any 4535 Premises Dedicated System maintenance contracts
and any 4535 Premises Dedicated System maintenance reports on a quarterly basis.
In the event Landlord determines that Tenant is not properly maintaining a 4535
Premises Dedicated System, Landlord may take over Tenant’s responsibilities with
respect to such 4535 Premises Dedicated System. Any costs or expenses incurred
or payments made by Landlord as a result of Tenant failing to properly maintain
a 4535 Premises Dedicated System, shall be deemed to be Additional Rent payable
by Tenant within thirty (30) days of receiving an invoice therefor.
Notwithstanding anything to the contrary in this Lease, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment with respect to any 4535 Premises Dedicated System.

 

25



--------------------------------------------------------------------------------

16.12.  For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year; and Tenant shall comply with any other energy usage or
consumption requirements required by Applicable Laws. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord. Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of One
Thousand Dollars ($1,000) per month to collect such utility usage information.
In addition to the foregoing, Tenant shall comply with all Applicable Laws
related to the disclosure and tracking of energy consumption at the Premises.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 

17.

Alterations.

17.1.    Tenant shall make no alterations, additions or improvements in or to
the Premises or engage in any construction, demolition, reconstruction,
renovation or other work (whether major or minor) of any kind in, at or serving
the Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold; provided, however, that, in
the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, the roof, the foundation or slab, foundation
or slab systems (including barriers and subslab systems) or the core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, HVAC, electrical, security, life safety and power,
then Landlord may withhold its approval in its sole and absolute discretion.
Tenant shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall not be unreasonably withheld. In seeking Landlord’s
approval, Tenant shall provide Landlord, at least twenty (20) days in advance of
any proposed construction, with plans, specifications, bid proposals, certified
stamped engineering drawings and calculations by Tenant’s engineer of record or
architect of record (including connections to the Building’s structural system,
modifications to the Building’s envelope, non-structural penetrations in slabs
or walls, and modifications or tie-ins to life safety systems), work contracts,
requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request. In no event shall
Tenant use or Landlord be required to approve any architects, consultants,
contractors, subcontractors or material suppliers that Landlord reasonably
believes could cause labor disharmony or may not have sufficient experience, in
Landlord’s reasonable opinion, to perform work in an occupied Class “A”
laboratory research building and in lab areas. Notwithstanding the foregoing,
Tenant may make strictly cosmetic changes to the Premises that do not require
any permits or more than three (3)

 

26



--------------------------------------------------------------------------------

total contractors and subcontractors (“Cosmetic Alterations”) without Landlord’s
consent; provided that (y) the cost of any Cosmetic Alterations does not exceed
Fifty Thousand Dollars ($50,000) in any one instance or One Hundred Thousand
Dollars ($100,000) annually, (z) such Cosmetic Alterations do not (i) require
any structural or other substantial modifications to the Premises, (ii) require
any changes to or adversely affect the Building systems, (iii) affect the
exterior of the Building or (iv) trigger any requirement under Applicable Laws
that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project.

17.2.    Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building or with other tenants’
components located within the Building, or interfere with the moving of
Landlord’s equipment to or from the enclosures containing such installations or
facilities.

17.3.    Tenant shall accomplish any work performed on the Premises or the
Building in such a manner as to permit any life safety systems to remain fully
operable at all times.

17.4.    Any work performed on the Premises, the Building or the Project by
Tenant or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations (excluding Cosmetic Alterations), Tenant shall provide Landlord with
complete “as built” drawing print sets and electronic CADD files on disc (or
files in such other current format in common use as Landlord reasonably approves
or requires) showing any changes in the Premises, as well as a commissioning
report prepared by a licensed, qualified commissioning agent hired by Tenant and
approved by Landlord for all new or affected mechanical, electrical and plumbing
systems. Any such “as built” plans shall show the applicable Alterations as an
overlay on the Building as-built plans; provided that Landlord provides the
Building “as built” plans to Tenant.

17.5.    Before commencing any Alterations, Tenant shall (a) give Landlord at
least twenty (20) days’ prior written notice of the proposed commencement of
such work and the names and addresses of the persons supply labor or materials
therefor so that Landlord may enter the Premises to post and keep posted thereon
and therein notices or to take any further action that Landlord may reasonably
deem proper for the protection of Landlord’s interest in the Project and
(b) shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for such work.

17.6.    Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

17.7.    The Premises plus any Alterations; Signage; Tenant Improvements;
attached equipment, decorations, fixtures and trade fixtures; movable laboratory
casework and related appliances; and other additions and improvements attached
to or built into the Premises made by

 

27



--------------------------------------------------------------------------------

either of the parties (including all floor and wall coverings; paneling; sinks
and related plumbing fixtures; laboratory benches; exterior venting fume hoods;
walk-in freezers and refrigerators; ductwork; conduits; electrical panels and
circuits; attached machinery and equipment; and built-in furniture and cabinets,
in each case, together with all additions and accessories thereto), shall
(unless, prior to such construction or installation, Landlord elects otherwise
in writing) at all times remain the property of Landlord, shall remain in the
Premises and shall (unless, prior to construction or installation thereof,
Landlord elects otherwise in writing) be surrendered to Landlord upon the
expiration or earlier termination of this Lease. For the avoidance of doubt, the
items listed on Exhibit H attached hereto (which Exhibit H may be updated by
Tenant from and after the Term Commencement Date, subject to Landlord’s written
consent) constitute Tenant’s property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease.

17.8.    Notwithstanding any other provision of this Article to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including the Tenant Improvements, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.

17.9.    If Tenant shall fail to remove any of its property from the Premises
prior to the expiration or earlier termination of this Lease, then Landlord may,
at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (a) amounts due by Tenant to Landlord
under this Lease and (b) any expenses incident to the removal, storage and sale
of such personal property. Notwithstanding anything to the contrary, Tenant
shall not be required to remove any of the initial Tenant Improvements upon the
expiration or earlier termination of this Lease.

17.10.  Tenant shall pay to Landlord an amount equal to three percent (3%) of
the cost to Tenant of all Alterations (excluding Cosmetic Alterations) to cover
Landlord’s overhead and expenses for plan review, engineering review,
coordination, scheduling and supervision thereof. For purposes of payment of
such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges, accompanied by payment to
Landlord of the fee set forth in this Section. Tenant shall reimburse Landlord
for any extra expenses incurred by Landlord by reason of faulty work done by
Tenant or its contractors, or by reason of delays caused by such work, or by
reason of inadequate clean-up.

17.11.  Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises (excluding Cosmetic
Alterations), Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Alterations, together with supporting
documentation reasonably acceptable to Landlord.

17.12.  Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

 

28



--------------------------------------------------------------------------------

17.13.    Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.

 

18.

Repairs and Maintenance.

18.1.      Landlord’s Repair and Maintenance.    Landlord shall repair and
maintain the structural and exterior portions and Common Area of the Building
and the Project, including roofing and covering materials; foundations
(excluding any architectural slabs, but including any structural slabs); and
exterior walls. In addition, for the 4535 Building only, Landlord shall maintain
the 4535 HVAC (pursuant to Section 16.10 above), plumbing, fire sprinkler
systems (if any) and electrical systems installed or furnished by Landlord;
provided, however, that Tenant shall be solely responsible for all 4535 Premises
Dedicated Systems.

18.2.      Tenant’s Repair and Maintenance.

18.2.1    4535 Premises.    Except for services of Landlord, if any, required by
Section 18.1, Tenant shall at Tenant’s sole cost and expense maintain the 4535
Premises Dedicated Systems (pursuant to Section 16.11 above) and maintain and
keep the 4535 Premises and every part thereof in good condition and repair,
damage thereto from ordinary wear and tear excepted, and shall, within ten
(10) days after receipt of written notice from Landlord, provide to Landlord any
maintenance records that Landlord reasonably requests.

18.2.2    4545 Premises.    Except for services of Landlord, if any, required by
Section 18.1, Tenant shall at Tenant’s sole cost and expense maintain and keep
the 4545 Premises and every part thereof (including, without limitation, all
Building Systems) in good condition and repair, damage thereto from ordinary
wear and tear excepted, and shall, within ten (10) days after receipt of written
notice from Landlord, provide to Landlord any maintenance records that Landlord
reasonably requests. Without limiting the generality of the foregoing, Tenant
shall, at Tenant’s sole cost and expense, (a) maintain the Generator for the
4545 Premises in accordance with all of the terms, conditions, provisions and
agreements set forth in Section 16.8 above, (b) maintain the 4545 HVAC in
accordance with all of the terms, conditions, provisions and agreements set
forth in Section 16.9 above, and (c) hire (i) a licensed elevator contractor to
regularly and periodically (not less frequently than every three (3) months)
inspect and perform required maintenance on the elevator(s) serving the 4545
Premises, (ii) a licensed fire alarm contractor to regularly and periodically
(not less frequently than every three (3) months) inspect and perform required
maintenance on the fire alarm equipment and systems serving the 4545 Premises,
(iii) a licensed sprinkler inspection contractor to regularly and periodically
(not less frequently than every three (3) months) inspect and perform required
maintenance on the sprinkler equipment and systems serving the 4545 Premises,
(iv) a backflow inspection contractor to regularly and periodically (not less
frequently than every three (3) months) inspect and perform required maintenance
on the backflow equipment and systems serving the 4545 Premises, (v) a licensed
BMS contractor to regularly and periodically (not less frequently than every
three (3) months) inspect and perform required maintenance on the BMS equipment
and systems serving the 4545 Premises, (vi) a licensed chemical water treatment
contractor to regularly and periodically (not less frequently than every three
(3) months) inspect and perform required maintenance on the chemical water
treatment equipment and systems serving the 4545 Premises, (vii) a licensed pure
water treatment contractor to regularly and

 

29



--------------------------------------------------------------------------------

periodically (not less frequently than every three (3) months) inspect and
perform required maintenance on the pure water treatment equipment and systems
serving the 4545 Premises, (viii) an air compressor and vacuum pump contractor
to regularly and periodically (not less frequently than every three (3) months)
inspect and perform required maintenance on the air compressor and vacuum pump
equipment and systems serving the 4545 Premises, and (ix) a licensed electrical
maintenance contractor to regularly and periodically (not less frequently than
every three (3) months) inspect and perform required maintenance on the
electrical equipment and systems serving the 4545 Premises.

18.3.    Notwithstanding anything to the contrary, if Tenant shall fail, after
fifteen (15) days’ written notice, to (a) hire the contractors (or cause such
contractors to perform the inspections and maintenance) required under
Section 18.2 above or (b) perform any maintenance or to make, or to commence and
thereafter to proceed with diligence to make, any repair required of it with
respect to the Premises pursuant to the terms of the Lease, Landlord, without
being under any obligation to do so and without thereby waiving such default by
Tenant, may hire such contractors, perform such maintenance or make such repair
and may charge Tenant for the reasonable costs thereof. Any expense reasonably
incurred by Landlord in connection therewith may be billed by Landlord to Tenant
monthly or, at Landlord’s option, immediately, and shall be due and payable
within thirty (30) days after such billing or, at Landlord’s option, may be
deducted from the Security Deposit.

18.4.    Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good a condition as when received,
ordinary wear and tear excepted; and shall, at Landlord’s request and Tenant’s
sole cost and expense, remove all telephone and data systems, wiring and
equipment from the Premises, and repair any damage to the Premises caused
thereby. Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises or any part thereof, other than pursuant to the
terms and provisions of the Work Letter or as otherwise described in Exhibit
A-1.

18.5.    Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.

18.6.    If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

18.7.    This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

 

30



--------------------------------------------------------------------------------

18.8.    Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, except for any such costs that were incurred solely due to
the gross negligence or willful misconduct of Landlord.

 

19.

Liens.

19.1.    Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2.    Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.

19.3.    In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

20.        Estoppel Certificate.    Tenant shall, within ten (10) days after
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, or on any other form reasonably requested by a current or proposed Lender or
encumbrancer or proposed purchaser, (a) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which rental and other charges are paid in advance, if
any, (b) acknowledging that there are not, to

 

31



--------------------------------------------------------------------------------

Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (c) setting forth such further
information with respect to this Lease or the Premises as may be reasonably
requested thereon. Any such statements may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Property. Tenant’s
failure to deliver any such statement within such the prescribed time shall, at
Landlord’s option, constitute a Default (as defined below) under this Lease,
and, in any event, shall be binding upon Tenant that the Lease is in full force
and effect and without modification except as may be represented by Landlord in
any certificate prepared by Landlord and delivered to Tenant for execution.

 

21.

Hazardous Materials.

21.1.    Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant or any of its
employees, agents, contractors or invitees (collectively with Tenant, each a
“Tenant Party”). If (a) Tenant breaches such obligation, (b) the presence of
Hazardous Materials as a result of such a breach results in contamination of the
Project, any portion thereof, or any adjacent property, (c) contamination of the
Premises otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder (other than if such contamination results from
(i) migration of Hazardous Materials from outside the Premises not caused by a
Tenant Party or (ii) to the extent such contamination is caused by Landlord’s
gross negligence or willful misconduct) or (d) contamination of the Project
occurs as a result of Hazardous Materials that are placed on or under or are
released into the Project by a Tenant Party, then Tenant shall indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold the Landlord Indemnitees harmless from and against any and all Claims
of any kind or nature, including (w) diminution in value of the Project or any
portion thereof, (x) damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Project, (y) damages arising from any
adverse impact on marketing of space in the Project or any portion thereof and
(z) sums paid in settlement of Claims that arise before, during or after the
Term as a result of such breach or contamination. This indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remedial, removal or restoration work required by any
Governmental Authority because of Hazardous Materials present in the air, soil
or groundwater above, on, under or about the Project. Without limiting the
foregoing, if the presence of any Hazardous Materials in, on, under or about the
Project, any portion thereof or any adjacent property caused or permitted by any
Tenant Party results in any contamination of the Project, any portion thereof or
any adjacent property, then Tenant shall promptly take all actions at its sole
cost and expense as are necessary to return the Project, any portion thereof or
any adjacent property to its respective condition existing prior to the time of
such contamination; provided that Landlord’s written approval of such action
shall first be obtained, which approval Landlord shall not unreasonably
withhold; and provided, further, that it shall be reasonable for Landlord to
withhold its consent if such actions could have a material adverse long-term or
short-term effect on the Project, any portion thereof or any adjacent property.
Tenant’s obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers’ compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Notwithstanding the
foregoing, Landlord shall (a) indemnify, save, defend (at Tenant’s option and
with counsel reasonably

 

32



--------------------------------------------------------------------------------

acceptable to Tenant) and hold the Tenant Parties harmless from and against any
and all Claims resulting from the presence of Hazardous Materials at the Project
in violation of Applicable Laws as of the Execution Date, unless placed at the
Project by a Tenant Party, and (b) reimburse Tenant for any out-of-pocket costs
incurred by Tenant (and approved in advance by Landlord) to remediate Hazardous
Materials at the Project in violation of Applicable Laws as of the Execution
Date , unless such Hazardous Materials were placed at the Project by a Tenant
Party.

21.2.    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of
(i) notices of violations of Applicable Laws related to Hazardous Materials and
(ii) plans relating to the installation of any storage tanks to be installed in,
on, under or about the Project (provided that installation of storage tanks
shall only be permitted after Landlord has given Tenant its written consent to
do so, which consent Landlord may withhold in its sole and absolute discretion)
and closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within thirty (30) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials. For each type
of Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
required to provide Landlord with any documents containing information of a
proprietary nature, unless such documents contain a reference to Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord’s review into
Tenant’s Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

 

33



--------------------------------------------------------------------------------

21.3.    Tenant represents and warrants to Landlord that is not nor has it been,
in connection with the use, disposal or storage of Hazardous Materials,
(a) subject to a material enforcement order issued by any Governmental Authority
or (b) required to take any remedial action.

21.4.    At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.

21.5.    If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.

21.6.    Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.

21.7.    Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.

21.8.    As used herein, the term “Hazardous Material” means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by Applicable Laws or any Governmental Authority.

21.9.    Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the “UBC”)) within the Project for the storage
of Hazardous Materials. Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Project,
then New Tenant shall, at its sole cost and expense and upon Landlord’s written
request, establish and maintain a separate area of the Premises classified by
the UBC as an “H” occupancy area for the use and storage of Hazardous Materials,
or take such other action as is necessary to ensure that its share of the fire
control areas of Project is not greater than New Tenant’s Pro Rata Share of the
Project. Notwithstanding anything in this Lease to the contrary, Landlord shall
not have and expressly disclaims any liability related to Tenant’s

 

34



--------------------------------------------------------------------------------

or other tenants’ use or disposal of fire control areas, it being acknowledged
by Tenant that Tenant and other tenants are best suited to evaluate the safety
and efficacy of its Hazardous Materials usage and procedures.

22.        Odors and Exhaust.  Tenant acknowledges that Landlord would not enter
into this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:

22.1.    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2.    If the Building has a ventilation system that, in Landlord’s judgment,
is adequate, suitable, and appropriate to vent the Premises in a manner that
does not release odors affecting any indoor or outdoor part of the Project,
Tenant shall vent the Premises through such system. If Landlord at any time
determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.

22.3.    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises. Any work Tenant performs under this Section
shall constitute Alterations.

22.4.    Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.

22.5.    If Tenant fails to install satisfactory odor control equipment within
ten (10) business days after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of

 

35



--------------------------------------------------------------------------------

product in the Premises unless and until Tenant has installed odor control
equipment satisfactory to Landlord.

 

23.

Insurance; Waiver of Subrogation.

23.1.      Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2.      In addition, Landlord shall carry Commercial General Liability
insurance with limits of not less than Five Million Dollars ($5,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3.      Tenant shall, at its own cost and expense, procure and maintain
during the Term the following insurance for the benefit of Tenant and Landlord
(as their interests may appear) with insurers financially acceptable and
lawfully authorized to do business in the state where the Premises are located:

(a)        Commercial General Liability insurance on a broad-based occurrence
coverage form, with coverages including but not limited to bodily injury
(including death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

(b)        Commercial Automobile Liability insurance covering liability arising
from the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

(c)        Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment,

 

36



--------------------------------------------------------------------------------

stock, inventory and improvements and betterments, which may be owned by Tenant
or Landlord and required to be insured hereunder, or which may be leased,
rented, borrowed or in the care custody or control of Tenant, or Tenant’s
agents, employees or subcontractors. Such insurance, with respect only to all
Tenant Improvements, Alterations or other work performed on the Premises by
Tenant (collectively, “Tenant Work”), shall name Landlord and Landlord’s current
and future mortgagees as loss payees as their interests may appear. Such
insurance shall be written on a “special form” of physical loss or damage basis
including the perils of fire, extended coverage, electrical injury, mechanical
breakdown, windstorm, vandalism, malicious mischief, sprinkler leakage, back-up
of sewers or drains, flood, earthquake, terrorism and such other risks Landlord
may from time to time designate, for the full replacement cost value of the
covered items with an agreed amount endorsement with no co-insurance. Business
interruption coverage shall have limits sufficient to cover Tenant’s lost
profits and necessary continuing expenses, including rents due Landlord under
the Lease. The minimum period of indemnity for business interruption coverage
shall be twelve (12) months plus twelve (12) months’ extended period of
indemnity.

(d)        Workers’ Compensation insurance as is required by statute or law, or
as may be available on a voluntary basis and Employers’ Liability insurance with
limits of not less than the following: each accident, Five Hundred Thousand
Dollars ($500,000); disease ($500,000); disease (each employee), Five Hundred
Thousand Dollars ($500,000).

(e)        Medical malpractice insurance at limits of not less than $1,000,000
each claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises.

(f)        Pollution Legal Liability insurance is required if Tenant stores,
handles, generates or treats Hazardous Materials, as determined solely by
Landlord, on or about the Premises. Such coverage shall include bodily injury,
sickness, disease, death or mental anguish or shock sustained by any person;
property damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this agreement, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises. Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate and for a period of
two (2) years thereafter.

(g)        During all construction by Tenant at the Premises, with respect to
tenant improvements being constructed (including any Alterations), insurance
required in Exhibit B-1 must be in place.

 

37



--------------------------------------------------------------------------------

23.4.    The insurance required of Tenant by this Article shall be with
companies at all times having a current rating of not less than A- and financial
category rating of at least Class VII in “A.M. Best’s Insurance Guide” current
edition. Tenant shall obtain for Landlord from the insurance companies/broker or
cause the insurance companies/broker to furnish certificates of insurance
evidencing all coverages required herein to Landlord. Landlord reserves the
right to require complete, certified copies of all required insurance policies
including any endorsements. No such policy shall be cancelable or subject to
reduction of coverage or other modification or cancellation except after twenty
(20) days’ prior written notice to Landlord from Tenant or its insurers (except
in the event of non-payment of premium, in which case ten (10) days’ written
notice shall be given). All such policies shall be written as primary policies,
not contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, at least five
(5) days prior to the expiration of such policies, furnish Landlord with renewal
certificates of insurance or binders. Tenant agrees that if Tenant does not take
out and maintain such insurance, Landlord may (but shall not be required to)
procure such insurance on Tenant’s behalf and at its cost to be paid by Tenant
as Additional Rent. Commercial General Liability, Commercial Automobile
Liability, Umbrella Liability and Pollution Legal Liability insurance as
required above shall name Landlord, BioMed Realty, L.P., and BioMed Realty
Trust, Inc., and their respective officers, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional
insureds as respects liability arising from work or operations performed by or
on behalf of Tenant, Tenant’s use or occupancy of Premises, and ownership,
maintenance or use of vehicles by or on behalf of Tenant.

23.5.    In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building or the Project, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Building is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner and (c) any management company retained by
Landlord to manage the Project.

23.6.    Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

23.7.    Landlord, Tenant and their respective insurers hereby waive any and all
rights of recovery or subrogation against the other party with respect to any
loss, damage, claims, suits or demands, howsoever caused, that are covered, or
should have been covered, by valid and collectible insurance, including any
deductibles or self-insurance maintained thereunder. If necessary, Landlord and
Tenant agree to endorse the required insurance policies to permit waivers of
subrogation as required hereunder and hold harmless and indemnify the other
party for any loss or expense incurred as a result of a failure to obtain such
waivers of subrogation from insurers. Landlord and Tenant, upon obtaining the
policies of insurance required or

 

38



--------------------------------------------------------------------------------

permitted under this Lease, shall give notice to its insurance carriers that the
foregoing waiver of subrogation is contained in this Lease.

23.8.    Landlord may require insurance policy limits required under this Lease
to be raised to conform with requirements of Landlord’s Lender or to bring
coverage limits to levels then being required of new tenants within the Project.

23.9.    Any costs incurred by Landlord pursuant to this Article shall
constitute a portion of Operating Expenses.

23.10.  The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

 

24.

Damage or Destruction.

24.1.    In the event of a partial destruction of (a) the Premises or (b) Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(x) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of four (4) months from the date of
the happening of such casualty, (y) Landlord shall receive insurance proceeds
sufficient to cover the cost of such repairs, reconstruction and restoration
(except for any deductible amount provided by Landlord’s policy, which
deductible amount, if paid by Landlord, shall constitute an Operating Expense)
and (z) such casualty was not intentionally caused by a Tenant Party, then
Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

24.2.    In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
eighteen (18) months after the date of the Damage Repair Estimate, or (c) the
damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such
eighteen (18) month period (as the same may be extended pursuant to
Section 24.6) expires. If Tenant provides Landlord with a Termination Notice
pursuant to Subsection 24.2(z), Landlord shall have an additional thirty
(30) days after receipt of such Termination Notice to complete the repair,
reconstruction and restoration. If Landlord does not complete such repair,
reconstruction and restoration within such thirty (30) day period, then

 

39



--------------------------------------------------------------------------------

Tenant may terminate this Lease by giving Landlord written notice within two
(2) business days after the expiration of such thirty (30) day period. If
Landlord does complete such repair, reconstruction and restoration within such
thirty (30) day period, then this Lease shall continue in full force and effect.

24.3.    As soon as reasonably practicable, but in any event within sixty
(60) days following the date of damage or destruction, Landlord shall notify
Tenant of Landlord’s good faith estimate of the period of time in which the
repairs, reconstruction and restoration will be completed (the “Damage Repair
Estimate”), which estimate shall be based upon the opinion of a contractor
reasonably selected by Landlord and experienced in comparable repair,
reconstruction and restoration of similar buildings. Additionally, Landlord
shall give written notice to Tenant within sixty (60) days following the date of
damage or destruction of its election not to repair, reconstruct or restore the
Building or the Project, as applicable.

24.4.    Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5.    In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the amount of Rent that is actually
received by Tenant from the proceeds of business interruption or loss of rental
income insurance.

24.6.    Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure or delays caused
by a Tenant Party, then the time for Landlord to commence or complete repairs,
reconstruction and restoration shall be extended on a day-for-day basis;
provided, however, that, at Landlord’s election, Landlord shall be relieved of
its obligation to make such repairs, reconstruction and restoration in the event
that such repairs, reconstruction and restoration are delayed by more than one
hundred twenty (120) days in the aggregate due to Force Majeure and/or delays
caused by a Tenant Party.

24.7.    If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such

 

40



--------------------------------------------------------------------------------

improvements and pay any incremental costs related thereto, except to the extent
that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repairs, reconstruction and
restoration of the Premises, the Building and the Project.

24.8.    Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor. If Landlord elects not to repair, reconstruct and restore the Building
or the Project, as applicable, then this Lease shall terminate as of the date of
such damage or destruction.

24.9.    Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas, and shall be
conditioned upon Landlord receiving any permits or authorizations required by
Applicable Laws. Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction. If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease, and subject to the
requirements of any Lender of Landlord.

24.10.  This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Civil Code Sections 1932(2)
and 1933(4) (and any successor statutes) permitting the parties to terminate
this Lease as a result of any damage or destruction.

 

25.

Eminent Domain.

25.1.    In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2.    In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

 

41



--------------------------------------------------------------------------------

25.3.    Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4.    If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

25.5.    This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Code of Civil Procedure
Section 1265.130 (and any successor statutes) permitting the parties to
terminate this Lease as a result of any damage or destruction.

 

26.

Surrender.

26.1.    At least thirty (30) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and
(c) conduct a site inspection with Landlord. In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Exit Survey and comply
with any recommendations set forth in the Exit Survey. Tenant’s obligations
under this Section shall survive the expiration or earlier termination of the
Lease.

26.2.    No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

26.3.    The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building, the Property or the Project, unless Landlord consents in writing,
and shall, at Landlord’s option, operate as an assignment to Landlord of any or
all subleases.

26.4.    The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall,

 

42



--------------------------------------------------------------------------------

at the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

 

27.

Holding Over.

27.1.    If, with Landlord’s prior written consent, Tenant holds possession of
all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7, as adjusted in accordance with Article 8, and (b) any amounts for
which Tenant would otherwise be liable under this Lease if the Lease were still
in effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

27.2.    Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).

27.3.    Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.

27.4.    The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

 

28.

Indemnification and Exculpation.

28.1.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims of any kind or nature, real or
alleged, arising from injury to or death of any person or damage to any property
occurring within or about the Premises, the Building, the Property or the
Project, arising directly or indirectly out of (a) the presence at or use or
occupancy of the Premises or Project by a Tenant Party, (b) an act or omission
on the part of any Tenant Party, (c) a breach or default by Tenant in the
performance of any of its obligations hereunder or (d) injury to or death of
persons or damage to or loss of any property, real or alleged, arising from the
serving of alcoholic beverages at the Premises or Project, including liability
under any dram shop law, host liquor law or similar Applicable Law, except to
the extent directly caused by Landlord’s negligence or willful misconduct.
Tenant’s obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers’

 

43



--------------------------------------------------------------------------------

compensation acts, disability benefit acts, employee benefit acts or similar
legislation. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease.

28.2.    Notwithstanding anything in this Lease to the contrary, Landlord shall
not be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease, including lost profits (provided that this Subsection
28.2(z) shall not limit Tenant’s liability for Base Rent or Additional Rent
pursuant to this Lease).

28.3.    Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

28.4.    Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage. Tenant’s
security programs and equipment for the Premises shall be coordinated with
Landlord and subject to Landlord’s reasonable approval.

28.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

 

29.

Assignment or Subletting.

29.1.    Except as hereinafter expressly permitted, none of the following (each,
a “Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed: (a) Tenant selling,
hypothecating, assigning, pledging, encumbering or otherwise transferring this
Lease or subletting the Premises or (b) a controlling interest in Tenant being
sold, assigned or otherwise transferred (other than as a result of shares in
Tenant being sold on a public stock exchange). For purposes of the preceding
sentence, “control” means (a) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person or
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person. Notwithstanding the
foregoing, Tenant shall have the right to Transfer, without Landlord’s prior
written consent, Tenant’s interest in this Lease or the Premises or any part
thereof to any person that (i) as of the date of determination

 

44



--------------------------------------------------------------------------------

and at all times thereafter directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
Tenant, or (ii) acquires all or substantially all of Tenant’s assets, stock or
ownership interests in one or a series of related transactions (any person in
(i) or (ii), a “Tenant’s Affiliate”); provided that Tenant shall notify Landlord
in writing at least fifteen (15) business days prior to the effectiveness of
such Transfer to Tenant’s Affiliate (an “Exempt Transfer”) and otherwise comply
with the requirements of this Lease regarding such Transfer; and provided,
further, that the person that will be the tenant under this Lease after the
Exempt Transfer has a net worth (as of both the day immediately prior to and the
day immediately after the Exempt Transfer) that is equal to or greater than the
net worth (as of both the Execution Date and the date of the Exempt Transfer) of
the transferring Tenant. For purposes of the immediately preceding sentence,
“control” requires both (a) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person and
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person. In no event shall
Tenant perform a Transfer (other than an Exempt Transfer) to or with an entity
that is a tenant at the Project or that is in discussions or negotiations with
Landlord or an affiliate of Landlord to lease premises at the Project or a
property owned by Landlord or an affiliate of Landlord. Notwithstanding anything
in this Lease to the contrary, and except for any Exempt Transfer, if (a) any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, Lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee is
subject to a material enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).

29.2.    In the event Tenant desires to effect a Transfer, then, at least
fifteen (15) business but not more than ninety (90) days prior to the date when
Tenant desires the Transfer to be effective (the “Transfer Date”), Tenant shall
provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; the most recent
unconsolidated financial statements of Tenant and of the proposed transferee,
assignee or sublessee satisfying the requirements of Section 40.2 (“Required
Financials”); any ownership or commercial relationship between Tenant and the
proposed transferee, assignee or sublessee; and the consideration and all other
material terms and conditions of the proposed Transfer, all in such detail as
Landlord shall reasonably require.

29.3.    Landlord, in determining whether consent should be given to a proposed
Transfer (other than an Exempt Transfer), may give consideration to (a) the
financial strength of Tenant and of such transferee, assignee or sublessee
(notwithstanding Tenant remaining liable for Tenant’s performance), (b) any
change in use that such transferee, assignee or sublessee proposes to make in
the use of the Premises and (c) Landlord’s desire to exercise its rights under
Section 29.7 to cancel this Lease. In no event shall Landlord be deemed to be
unreasonable for declining to consent to a Transfer to a transferee, assignee or
sublessee of poor reputation, lacking financial qualifications or seeking a
change in the Permitted Use, or jeopardizing directly or indirectly the status
of Landlord or any of Landlord’s affiliates as a Real Estate Investment

 

45



--------------------------------------------------------------------------------

Trust under the Internal Revenue Code of 1986 (as the same may be amended from
time to time, the “Revenue Code”). Notwithstanding anything contained in this
Lease to the contrary, (w) no Transfer shall be consummated on any basis such
that the rental or other amounts to be paid by the occupant, assignee, manager
or other transferee thereunder would be based, in whole or in part, on the
income or profits derived by the business activities of such occupant, assignee,
manager or other transferee; (x) Tenant shall not furnish or render any services
to an occupant, assignee, manager or other transferee with respect to whom
transfer consideration is required to be paid, or manage or operate the Premises
or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a Transfer with any
person in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.

29.4.      The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a)        Tenant shall remain fully liable under this Lease. Tenant agrees that
it shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;

(b)        If Tenant or the proposed transferee, assignee or sublessee does not
or cannot deliver the Required Financials, then Landlord may elect to have
either Tenant’s ultimate parent company or the proposed transferee’s, assignee’s
or sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;

(c)        In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d)        Tenant shall provide Landlord with evidence reasonably satisfactory
to Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

(e)        Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request, not to exceed $2,500 per request;

 

46



--------------------------------------------------------------------------------

(f)        Except with respect to an Exempt Transfer, if Tenant’s transfer of
rights or sharing of the Premises provides for the receipt by, on behalf of or
on account of Tenant of any consideration of any kind whatsoever (including a
premium rental for a sublease or lump sum payment for an assignment, but
excluding Tenant’s reasonable costs in marketing and subleasing the Premises) in
excess of the rental and other charges due to Landlord under this Lease, Tenant
shall pay fifty percent (50%) of all of such excess to Landlord, after making
deductions for any reasonable marketing expenses, tenant improvement funds
expended by Tenant, alterations, cash concessions, brokerage commissions,
attorneys’ fees and free rent actually paid by Tenant. If such consideration
consists of cash paid to Tenant, payment to Landlord shall be made upon receipt
by Tenant of such cash payment;

(g)        The proposed transferee, assignee or sublessee shall agree that, in
the event Landlord gives such proposed transferee, assignee or sublessee notice
that Tenant is in default under this Lease, such proposed transferee, assignee
or sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h)        Any required Landlord consent to any such Transfer shall be effected
on Landlord’s forms;

(i)         Tenant shall not then be in default hereunder in any respect;

(j)         Such proposed transferee, assignee or sublessee’s use of the
Premises shall be the same as the Permitted Use;

(k)        Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for any required Landlord written consent to
the same;

(l)         Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;

(m)       Landlord’s consent (or waiver of its rights) for any Transfer, if
applicable, shall not waive Landlord’s right to consent or refuse consent to any
later Transfer;

(n)        Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing or relating to the Transfer; and

(o)        Tenant shall deliver to Landlord a list of Hazardous Materials (as
defined above), certified by the proposed transferee, assignee or sublessee to
be true and correct, that the proposed transferee, assignee or sublessee intends
to use or store in the Premises. Additionally, Tenant shall deliver to Landlord,
on or before the date any proposed transferee, assignee or sublessee takes
occupancy of the Premises, all of the items relating to Hazardous Materials of
such proposed transferee, assignee or sublessee as described in Section 21.2.

 

47



--------------------------------------------------------------------------------

29.5.    Any Transfer that is not in compliance with the provisions of this
Article or with respect to which Tenant does not fulfill its obligations
pursuant to this Article shall be void and shall, at the option of Landlord,
terminate this Lease.

29.6.    Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7.    If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
pursuant to an Exempt Transfer, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8.    If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

29.9.    In the event that Tenant enters into a sublease for the entire Premises
in accordance with this Article that expires within two (2) days of the Term
Expiration Date, the term expiration date of such sublease shall,
notwithstanding anything in this Lease, the sublease or any consent to the
sublease to the contrary, be deemed to be the date that is two (2) days prior to
the Term Expiration Date.

 

30.

Subordination and Attornment.

30.1.    This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Building or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.

30.2.    Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of

 

48



--------------------------------------------------------------------------------

any such mortgage or mortgages or deeds of trust or lease in which Landlord is
tenant as may be required by Landlord. If any such mortgagee, beneficiary or
landlord under a lease wherein Landlord is tenant (each, a “Mortgagee”) so
elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request. If Tenant fails to execute any document required from Tenant under this
Section within ten (10) days after written request therefor, Tenant hereby
constitutes and appoints Landlord or its special attorney-in-fact to execute and
deliver any such document or documents in the name of Tenant. Such power is
coupled with an interest and is irrevocable. For the avoidance of doubt,
“Mortgagees” shall also include historic tax credit investors and new market tax
credit investors.

30.3.    Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a Mortgagee incident to the financing of the real
property of which the Premises constitute a part.

30.4.    In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.

 

31.

Defaults and Remedies.

31.1.    Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as
a late charge plus (b) interest at an annual rate (the “Default Rate”) equal to
the lesser of (y) twelve percent (12%) and (z) the highest rate permitted by
Applicable Laws; provided, however, that with respect to the first instance
during the Term in which Tenant fails to timely pay any installment of Rent, the
late charge and interest described in this sentence shall not apply until the
date that is ten (10) days after such payment is due. The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due with the next installment of Rent or within five
(5) business days after Landlord’s demand, whichever is earlier. Landlord’s
acceptance of any Additional Rent (including a late charge or any other amount
hereunder) shall not be deemed an extension of the date that Rent is due or
prevent Landlord from pursuing any other rights or remedies under this Lease, at
law or in equity.

31.2.    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other

 

49



--------------------------------------------------------------------------------

remedy provided in this Lease or in equity or at law. If a dispute shall arise
as to any amount or sum of money to be paid by Tenant to Landlord hereunder,
Tenant shall have the right to make payment “under protest,” such payment shall
not be regarded as a voluntary payment, and there shall survive the right on the
part of Tenant to institute suit for recovery of the payment paid under protest.

31.3.      If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

31.4.      The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:

(a)        Tenant abandons or vacates the Premises;

(b)        Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 19, where such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to Tenant;

(c)        Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Sections 31.4(a) and 31.4(b)) to be
performed by Tenant, where such failure continues for a period of ten (10) days
after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant’s default is such that it reasonably requires more than ten
(10) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within such ten (10) day period and thereafter diligently
prosecutes the same to completion; and provided, further, that such cure is
completed no later than thirty (30) days after Tenant’s receipt of written
notice from Landlord;

(d)        Tenant makes an assignment for the benefit of creditors;

(e)        A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f)        Tenant files a voluntary petition under the United States Bankruptcy
Code or any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

 

50



--------------------------------------------------------------------------------

(g)          Any involuntary petition is filed against Tenant under any chapter
of the Bankruptcy Code and is not dismissed within one hundred twenty
(120) days;

(h)          Tenant fails to deliver an estoppel certificate in accordance with
Article 20; or

(i)           Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5.      In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a)          Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to
stop work;

(b)          Terminate Tenant’s right to possession of the Premises by written
notice to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and

(c)          Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby. In the event that
Landlord shall elect to so terminate this Lease, then Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i)          The sum of:

A.        The worth at the time of award of any unpaid Rent that had accrued at
the time of such termination; plus

B.        The worth at the time of award of the amount by which the unpaid Rent
that would have accrued during the period commencing with termination of the
Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental

 

51



--------------------------------------------------------------------------------

income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

C.        The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds that portion of the
loss of Landlord’s rental income from the Premises that Tenant proves to
Landlord’s reasonable satisfaction could have been reasonably avoided; plus

D.        Any other amount necessary to compensate Landlord for all the
detriment caused by Tenant’s failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including the cost of restoring the Premises to the condition required under the
terms of this Lease, including any rent payments not otherwise chargeable to
Tenant (e.g., during any “free” rent period or rent holiday); plus

E.        At Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by Applicable Laws; or

(ii)          [Intentionally omitted].

As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award” shall be
computed by allowing interest at the Default Rate. As used in
Section 31.5(c)(i)(C), the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the Discount Rate.

31.6.      In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default or abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations. In addition, Landlord shall not be liable in any way whatsoever for
its failure or refusal to relet the Premises. For purposes of this Section, the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:

(a)          Acts of maintenance or preservation or efforts to relet the
Premises, including alterations, remodeling, redecorating, repairs, replacements
or painting as Landlord shall consider advisable for the purpose of reletting
the Premises or any part thereof; or

(b)          The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7.      If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

 

52



--------------------------------------------------------------------------------

31.8.      In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a)        First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;

(b)        Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;

(c)        Third, to the payment of Rent and other charges due and unpaid
hereunder; and

(d)        Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.

31.9.      All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant, except as required by Applicable Laws. Any
such obligation imposed by Applicable Laws upon Landlord to relet the Premises
after any termination of this Lease shall be subject to the reasonable
requirements of Landlord to (a) lease to high quality tenants on such terms as
Landlord may from time to time deem appropriate in its discretion and
(b) develop the Project in a harmonious manner with a mix of uses, tenants,
floor areas, terms of tenancies, etc., as determined by Landlord. Landlord shall
not be obligated to relet the Premises to (y) any Tenant’s Affiliate or (z) any
party (i) unacceptable to a Lender, (ii) that requires Landlord to make
improvements to or re-demise the Premises, (iii) that desires to change the
Permitted Use, (iv) that desires to lease the Premises for more or less than the
remaining Term or (v) to whom Landlord or an affiliate of Landlord may desire to
lease other available space in the Project or at another property owned by
Landlord or an affiliate of Landlord.

31.10.    Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

 

53



--------------------------------------------------------------------------------

31.11.  To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12.  Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.

31.13.  In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

32.        Bankruptcy.  In the event a debtor, trustee or debtor in possession
under the Bankruptcy Code, or another person with similar rights, duties and
powers under any other Applicable Laws, proposes to cure any default under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) a default shall be cured, (b) Landlord shall be
compensated for its damages arising from any breach of this Lease and (c) future
performance of Tenant’s obligations under this Lease shall occur, then such
adequate assurances shall include any or all of the following, as designated by
Landlord in its sole and absolute discretion:

32.1.    Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2.    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;

32.3.    A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or

32.4.    The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.

 

54



--------------------------------------------------------------------------------

33.

Brokers.

33.1.    Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than RE:Align (“Broker”), and that it knows of no other real estate broker
or agent that is or might be entitled to a commission in connection with this
Lease. Landlord shall compensate Broker in relation to this Lease pursuant to a
separate agreement between Landlord and Broker.

33.2.    Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3.    Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.

33.4.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.

34.        Definition of Landlord.  With regard to obligations imposed upon
Landlord pursuant to this Lease, the term “Landlord,” as used in this Lease,
shall refer only to Landlord or Landlord’s then-current successor-in-interest.
In the event of any transfer, assignment or conveyance of Landlord’s interest in
this Lease or in Landlord’s fee title to or leasehold interest in the Property,
as applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35.        Limitation of Landlord’s Liability.

35.1.    If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project, (b) rent or other income from such real property
receivable by Landlord or (c) the consideration received by Landlord from the
sale, financing, refinancing or other disposition of all or any part of
Landlord’s right, title or interest in the Building or the Project.

 

55



--------------------------------------------------------------------------------

35.2.    Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

35.3.    Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.

36.        Joint and Several Obligations.   If more than one person or entity
executes this Lease as Tenant, then:

36.1.    Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and

36.2.    The term “Tenant,” as used in this Lease, shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37.        Representations.    Tenant guarantees, warrants and represents that
(a) Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which Tenant is constituted or to which Tenant
is a party. In addition, Tenant guarantees, warrants and represents that none of
(x) it, (y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign

 

56



--------------------------------------------------------------------------------

Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) or other similar governmental action.

38.        Confidentiality.    Tenant shall keep the terms and conditions of
this Lease and any information provided to Tenant or its employees, agents or
contractors pursuant to Article 9 confidential and shall not (a) disclose to any
third party any terms or conditions of this Lease or any other Lease-related
document (including subleases, assignments, work letters, construction
contracts, letters of credit, subordination agreements, non-disturbance
agreements, brokerage agreements or estoppels) or (b) provide to any third party
an original or copy of this Lease (or any Lease-related document). Landlord
shall not release to any third party any non-public financial information or
non-public information about Tenant’s ownership structure that Tenant gives
Landlord, and Landlord shall not release to any third party any other non-public
information about Tenant that Tenant gives to Landlord to the extent Tenant
informs Landlord that such information is confidential. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers and other bona fide consultants
or advisers (with respect to this Lease only); provided such third parties agree
to be bound by this Section or (z) to bona fide prospective assignees or
subtenants of this Lease; provided they agree in writing to be bound by
confidentiality obligations at least as stringent as those contained in this
Section.

39.        Notices.  Except as otherwise stated in this Lease, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given hereunder shall be in writing and shall be given by (a) personal
delivery, (b) overnight delivery with a reputable international overnight
delivery service, such as FedEx, or (c) facsimile or email transmission, so long
as such transmission is followed within one (1) business day by delivery
utilizing one of the methods described in Subsection 39(a) or (b). Any such
notice, consent, demand, invoice, statement or other communication shall be
deemed delivered (x) upon receipt, if given in accordance with Subsection 39(a);
(y) one (1) business day after deposit with a reputable international overnight
delivery service, if given if given in accordance with Subsection 39(b); or
(z) upon transmission, if given in accordance with Subsection 39(c). Except as
otherwise stated in this Lease, any notice, consent, demand, invoice, statement
or other communication required or permitted to be given pursuant to this Lease
shall be addressed to Tenant at the Premises, or to Landlord or Tenant at the
addresses shown in Sections 2.9 and 2.10 or 2.11, respectively. Either party
may, by notice to the other given pursuant to this Section, specify additional
or different addresses for notice purposes.

40.        Miscellaneous.

40.1.    Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2.    To induce Landlord to enter into this Lease, Tenant agrees that it
shall furnish to Landlord, from time to time, within ten (10) business days
after receipt of Landlord’s written

 

57



--------------------------------------------------------------------------------

request, the most recent year-end unconsolidated financial statements reflecting
Tenant’s current financial condition audited by a nationally recognized
accounting firm. Tenant shall, within ninety (90) days after the end of Tenant’s
financial year, furnish Landlord with a certified copy of Tenant’s year-end
unconsolidated financial statements for the previous year audited by a
nationally recognized accounting firm. Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects. If
audited financials are not otherwise prepared, unaudited financials complying
with generally accepted accounting principles and certified by the chief
financial officer of Tenant as true, correct and complete in all respects shall
suffice for purposes of this Section. The provisions of this Section shall not
apply at any time while Tenant is a corporation whose shares are traded on any
nationally recognized stock exchange.

40.3.    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4.    The terms of this Lease are intended by the parties as a final,
complete and exclusive expression of their agreement with respect to the terms
that are included herein, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement.

40.5.    Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent. Within ten (10) days after receipt
of written request from Landlord, Tenant shall execute a termination of any
short form or memorandum of lease recorded with respect hereto. Tenant shall be
responsible for the cost of recording any short form or memorandum of this
Lease, including any transfer or other taxes incurred in connection with such
recordation. Neither party shall record this Lease.

40.6.    Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant have each participated in the drafting and negotiation of
this Lease, and the language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

40.7.    Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable

 

58



--------------------------------------------------------------------------------

action, proceeding, demand, claim, action, cause of action, suit or appeal is
voluntarily withdrawn or dismissed).

40.8.    Time is of the essence with respect to the performance of every
provision of this Lease.

40.9.    Each provision of this Lease performable by Tenant shall be deemed both
a covenant and a condition.

40.10.  Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.

40.11.  Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary.

40.12.  Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13.  Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

40.14.  This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

40.15.  Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

40.16.  This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

40.17.  No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.

40.18.  No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a

 

59



--------------------------------------------------------------------------------

waiver of any preceding or subsequent breach or default of such term, covenant
or condition or any other term, covenant or condition of this Lease.

40.19.  To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41.        Rooftop Installation Area.

41.1.    Tenant may use those portions of the Building designated by Landlord
from time to time as a “Rooftop Installation Area” (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace rooftop antennae,
mechanical equipment, communications antennas and other equipment installed by
Tenant in the Rooftop Installation Area in accordance with this Article
(“Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment shall be only for
Tenant’s use of the Premises for the Permitted Use.

41.2.    Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.

41.3.    Tenant shall comply with any roof or roof-related warranties. Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties. Tenant, at its sole cost and expense, shall
inspect the Rooftop Installation Area at least annually, and correct any loose
bolts, fittings or other appurtenances and repair any damage to the roof caused
by the installation or operation of Tenant’s Rooftop Equipment. Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance. Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant’s use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment. Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment caused by any such
tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

 

60



--------------------------------------------------------------------------------

41.4.    If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Project by rooftop or penthouse installations that were installed prior to
the installation of Tenant’s Rooftop Equipment or (d) interferes with any other
tenants’ business, in each case in excess of that permissible under Federal
Communications Commission regulations, then Tenant shall cooperate with Landlord
to determine the source of the damage or interference and promptly repair such
damage and eliminate such interference, in each case at Tenant’s sole cost and
expense, within ten (10) days after receipt of notice of such damage or
interference.

41.5.    Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof. Landlord agrees
to pay the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

42.        Options to Extend Term.  Tenant (including any permitted assignee of
this Lease) shall have two (2) options (each, an “Option”) to extend the Term by
five (5) years each as to the entire Premises (and no less than the entire
Premises) upon the following terms and conditions. Any extension of the Term
pursuant to an Option shall be on all the same terms and conditions as this
Lease, except as follows:

42.1.    Base Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
UTC submarket of comparable age, quality, level of finish and proximity to
amenities and public transit (“FMV”), and in each case shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than twelve (12) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the next Option term. Landlord shall, within fifteen (15) days after
receipt of such request, give Tenant a written proposal of such FMV. If Tenant
gives written notice to exercise an Option, such notice shall specify whether
Tenant accepts Landlord’s proposed estimate of FMV. If Tenant does not accept
the FMV, then the parties shall endeavor to agree upon the FMV, taking into
account all relevant factors, including (a) the size of the Premises, (b) the
length of the Option term, (c) rent in comparable buildings in the relevant
submarket, including concessions offered to new tenants, such as free rent,
tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building and the
Project. In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord that Tenant is exercising an
Option, then either party may request that the same be determined as follows: a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the UTC laboratory/research and development leasing submarket (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the local chapter of the Judicial
Arbitration and Mediation Services or any

 

61



--------------------------------------------------------------------------------

successor organization thereto (the “JAMS”). The Baseball Arbitrator selected by
the parties or designated by JAMS shall (y) have at least ten (10) years’
experience in the leasing of laboratory/research and development space in the
UTC submarket and (z) not have been employed or retained by either Landlord or
Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto. Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its determination of the FMV. The
Baseball Arbitrator shall grant to Landlord and Tenant a hearing and the right
to submit evidence. The Baseball Arbitrator shall determine which of the two
(2) FMV determinations more closely represents the actual FMV. The arbitrator
may not select any other FMV for the Premises other than one submitted by
Landlord or Tenant. The FMV selected by the Baseball Arbitrator shall be binding
upon Landlord and Tenant and shall serve as the basis for determination of Base
Rent payable for the applicable Option term. If, as of the commencement date of
an Option term, the amount of Base Rent payable during the Option term shall not
have been determined, then, pending such determination, Tenant shall pay Base
Rent equal to the Base Rent payable with respect to the last year of the
then-current Term. After the final determination of Base Rent payable for the
Option term, the parties shall promptly execute a written amendment to this
Lease specifying the amount of Base Rent to be paid during the applicable Option
term. Any failure of the parties to execute such amendment shall not affect the
validity of the FMV determined pursuant to this Section.

42.2.    No Option is assignable separate and apart from this Lease.

42.3.    An Option is conditional upon Tenant giving Landlord written notice of
its election to exercise such Option at least nine (9) months prior to the end
of the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this Section.

42.4.    Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise an Option:

(a)        During the time commencing from the date Landlord delivers to Tenant
a written notice that Tenant is in default under any provisions of this Lease
and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or

(b)        At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default) and continuing
until Tenant cures any such Default, if such Default is susceptible to being
cured; or

(c)        In the event that Tenant has defaulted in the performance of its
monetary or material non-monetary obligations under this Lease two (2) or more
times during the twelve (12)-month period immediately prior to the date that
Tenant intends to exercise an Option, whether or not Tenant has cured such
defaults.

 

62



--------------------------------------------------------------------------------

42.5.    The period of time within which Tenant may exercise an Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6.    All of Tenant’s rights under the provisions of an Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of such Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease two (2) or more times and a service or late charge under Section 31.1 has
become payable for any such default, whether or not Tenant has cured such
defaults.

43.        Right of First Refusal.   Tenant shall have a right of first refusal
(“ROFR”) as to any rentable premises in the building located at 9775 Towne
Centre Drive, San Diego, California (the “9775 Building”), for which Landlord is
seeking a tenant (“Available ROFR Premises”); provided, however, that in no
event shall Landlord be required to lease any Available ROFR Premises to Tenant
for any period past the date on which this Lease expires or is terminated
pursuant to its terms. To the extent that Landlord renews or extends a
then-existing lease with any then-existing tenant or subtenant of any space, or
enters into a new lease with such then-existing tenant or subtenant for the same
premises, the affected space shall not be deemed to be Available ROFR Premises.
In the event Landlord receives from a third party a bona fide offer to lease
Available ROFR Premises, Landlord shall provide written notice thereof to Tenant
(the “Notice of Offer”), specifying the terms and conditions of a proposed lease
to Tenant of the Available ROFR Premises.

43.1.    Within ten (10) days following its receipt of a Notice of Offer, Tenant
shall advise Landlord in writing whether Tenant elects to lease all (not just a
portion) of the Available ROFR Premises on the terms and conditions set forth in
the Notice of Offer. If Tenant fails to notify Landlord of Tenant’s election
within such ten (10) day period, then Tenant shall be deemed to have elected not
to lease the Available ROFR Premises.

43.2.    If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer (pursuant to an amendment
to this Lease or pursuant to a new lease, at Landlord’s election).

43.3.    If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, or if Tenant fails to notify Landlord of Tenant’s election within the ten
(10)-day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms as set
forth in the Notice of Offer following Tenant’s election (or deemed election)
not to lease the Available ROFR Premises.

 

63



--------------------------------------------------------------------------------

43.4.    Notwithstanding anything in this Article to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in monetary or
material non-monetary default under any provision of this Lease. Any attempted
exercise of the ROFR during a period of time in which Tenant is so in monetary
or material non-monetary default shall be void and of no effect. In addition,
Tenant shall not be entitled to exercise the ROFR if Landlord has given Tenant
two (2) or more notices of monetary or material non-monetary default under this
Lease, whether or not the defaults are cured, during the twelve (12) month
period prior to the date on which Tenant seeks to exercise the ROFR.

43.5.    Notwithstanding anything in this Lease to the contrary, Tenant shall
not assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.

43.6.    If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFR Premises or for any other reason beyond
Landlord’s reasonable control.

44.        New Lease.   If Tenant requires additional space for its operations
and if Landlord and Tenant are able to negotiate mutually acceptable, fair
market terms for the lease of additional space at the 9775 Building, then
Landlord and Tenant shall enter into a new lease (the “New Lease”) in connection
with Tenant’s lease of such additional space. Neither party shall have any
obligation to enter into or negotiate for the New Lease and nothing in this
Article shall prohibit or restrict Landlord from leasing all or any portion of
the 9775 Building to another tenant or tenants. The parties acknowledge that
Landlord may elect to redevelop the 9775 Building and that such redevelopment
shall not be deemed a violation of any of the terms, conditions or provisions of
this Lease.

45.        Lease Amendment.  Concurrently with the execution and delivery of
this Lease, Tenant and Landlord’s affiliate, BMR-Coast 9 LP (“BMR-Coast 9”),
shall enter into an amendment to that certain Lease by and between Tenant and
BMR-Coast 9, dated as of February 19, 2013 (as amended, the “Coast 9 Lease”) in
the form attached hereto as Exhibit J.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD: BMR-AXIOM LP, a Delaware limited partnership By:   /s/ Kevin M.
Simonsen Name:   Kevin M. Simonsen Title:   SVP, Real Estate Legal TENANT:
IGNYTA, INC., a Delaware corporation By:   /s/ Jonathan Lim Name:   Jonathan Lim
Title:   President & CEO



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

LANDLORD WORK PLANS – 4535

 

  ●  

Exterior building entry/facade feature

  ●  

Painting the Exterior

  ●  

Exterior patio, trellis, and seating adjacent to café

  ●  

New Amenities Center with café and fitness center

  ●  

General site landscaping and hardscape improvements

  ●  

New main building elevator lobby on the first floor

  ●  

New restroom finishes and accessibility modifications

  ●  

New lab service elevator (Machine Room Less elevator, Approx. cab size: 5’-8”
wide, 8’-5  1⁄2” deep, 8’-5” tall, doors: 4’-0” wide, 8’-0” tall.)

  ●  

Repair, add or replace insulation if existing is deficient at non-glass exterior
walls and spandrel glass conditions.

  ●  

Repair, add or replace insulation if existing is deficient at underside of roof
deck.

  ●  

Roof screen modifications to accommodate new lab utility systems

  ●  

Fire sprinkler branch extensions and modifications into base building spaces.
Tenant Improvement sprinkler modifications are part of the Tenant Improvements.

  ●  

New lab HVAC system (detailed description below)

  ●  

Laboratory air compressor (40 HP) and vacuum pump (10 HP) and associated main
piping stubbed to each floor

  ●  

Electrical infrastructure and SDGE Meters to support multitenant
lab/office/campus use

  ●  

Emergency generator enclosure, underground pathway, and transfer switches to
support future generators

HVAC System

Laboratory

  -  

New laboratory air handling units, 100% outside air for laboratory only.

  -  

New laboratory exhaust fans, one per floor.

  -  

New air-cooled chilled water plant (two 100 ton units)

  -  

New heating hot water boiler (1 existing, 1 new)

  -  

New galvanized supply air and exhaust air duct risers.

  -  

New Building Automation System

Office

  -  

Reuse of the existing rooftop VAV packaged units, one per floor.

  -  

Reuse of the existing duct risers

  -  

Use of new Building Automation System

Electrical Systems

Distribution

 

  -  

800 Amps 277/480Volt separately metered power to 2nd floor suite for tenant use.

  -  

400 Amps 277/480Volt separately metered power to 1st floor suite for tenant use.

 

A-1-1



--------------------------------------------------------------------------------

  -  

200 Amps 277/480Volt separately metered power to 1st floor amenity space.

  -  

New air handlers, exhaust fans, existing AC units and new and existing elevators
to be connected to new 2nd floor tenant meter

  -  

New air handlers, exhaust fans, and existing AC units to be connected to new 1st
floor tenant meter

  -  

200 Amp 277/480Volt transfer switch and distribution for stand-by power for 1st
floor suite. Generator provided with the TI.

  -  

300 Amp 277/480Volt transfer switch and distribution for stand-by power for 2nd
floor suite. Generator provided with the TI.

  -  

400Amp 277/480Volt separately metered power for Chilled water and heating hot
water, compressor and vacuum pumps.

  -  

New stacked IDF / riser rooms located on each floor and connected to the MPOE.

Lighting

 

  -  

New upgraded LED lighting at restrooms, stairwells and elevator lobbies.

  -  

New title 24 compliant nLight lighting control system. Base system provided
which can be extended into the Tenant Improvement. Tenant Improvement portion of
lighting controls is in the Tenant Improvement.

  -  

All exterior lighting to be replaced with new LED poles and bollards.

  -  

New fire alarm system. Base system provided which can be extended into the
Tenant Improvement. Tenant Improvement portion of fire alarm is in the Tenant
Improvement.

 

2



--------------------------------------------------------------------------------

LANDLORD WORK PLANS – 4545

 

  ●  

Exterior building entry/facade feature

  ●  

Painting the Exterior

  ●  

Exterior patio, trellis, and seating adjacent to canyon

  ●  

General site landscaping and hardscape improvements

  ●  

New main building elevator lobby on the first floor

  ●  

New restroom finishes and accessibility modifications

  ●  

New lab service elevator (Machine Room Less elevator, Approx. cab size: 5’-8”
wide, 8’-5  1⁄2” deep, 8’-5” tall, doors: 4’-0” wide, 8’-0” tall.)

  ●  

Repair, add or replace insulation if existing is deficient at non-glass exterior
walls and spandrel glass conditions.

  ●  

Repair, add or replace insulation if existing is deficient at underside of roof
deck.

  ●  

Roof screen modifications to accommodate new lab utility systems

  ●  

Fire sprinkler branch extensions and modifications into base building spaces.
Tenant Improvement sprinkler modifications are part of the Tenant Improvements

  ●  

New lab HVAC system (detailed description below)

  ●  

Laboratory air compressor (40 HP) and vacuum pump (10 HP) and associated main
piping stubbed to each floor

  ●  

Electrical infrastructure and SDGE Meters to support multitenant
lab/office/campus use

  ●  

Emergency generator enclosure, underground pathway, and transfer switches to
support future generators

  ●  

Hazmat storage enclosure to be adjacent or part of generator enclosure.
Enclosure to include security gates, lighting, control wiring, convenience
electrical and water supply for safety shower located within enclosure. Hazmat
shed and associated utilities to be designed, permitted, and installed during
the building warm-up schedule. If the hazmat shed is not procured during the
warm-up schedule, then interior slab will be left out and installed under the
TI, although all utilities will be installed during the warm-up. All costs
associated with the scope of work described in this item will be treated as
Tenant Improvement costs.

  ●  

LN2 foundation, enclosure and associated utilities designed, permitted, and
installed during the warm-up schedule. All costs associated with the scope of
work described in this item will be treated as Tenant Improvement costs.

HVAC System

Laboratory

  -  

New laboratory air handling units, 100% outside air for laboratory only.

  -  

New laboratory exhaust fans, one per floor.

  -  

New air-cooled chilled water plant (300 tons)

  -  

New heating hot water plant (3,600 MBH – 1 boiler)

  -  

New galvanized supply air and exhaust air duct risers.

  -  

New Building Automation System

 

3



--------------------------------------------------------------------------------

Office

  -  

Reuse of the existing rooftop VAV packaged units, one per floor.

  -  

Reuse of the existing duct risers

  -  

Use of new Building Automation System

Electrical Systems

Distribution

 

  -  

800Amps 277/480Volt separately metered power to each floor for tenant use.

  -  

New air handlers, exhaust fans and existing AC units to be connected to new
tenant meter

  -  

300 Amp 277/480Volt transfer switch and distribution for stand-by power.
Generator provided with the TI.

  -  

600Amp 277/480Volt separately metered power for Chilled water and heating hot
water, compressor and vacuum pumps.

  -  

Existing and new elevators to be fed from house meter.

  -  

New stacked IDF / riser rooms located on each floor and connected to the MPOE.

Lighting

 

  -  

New upgraded LED lighting at restrooms, stairwells and elevator lobbies.

  -  

New title 24 compliant nLight lighting control system. Base system provided
which can be extended into the Tenant Improvement. Tenant Improvement portion of
lighting controls is in the Tenant Improvement.

  -  

All exterior lighting to be replaced with new LED poles and bollards.

  -  

New fire alarm system. Base system provided which can be extended into the
Tenant Improvement. Tenant Improvement portion of fire alarm is in the Tenant
Improvement.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 16th
day of October, 2015, by and between BMR-AXIOM LP, a Delaware limited
partnership (“Landlord”), and IGNYTA, INC., a Delaware corporation (“Tenant”),
and is attached to and made a part of that certain Lease dated as of October 16,
2015 (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Lease”), by and between Landlord and
Tenant for the Premises located at 4545 Towne Centre Court, San Diego,
California. All capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Lease.

1.         General Requirements.

1.1.      Authorized Representatives.

(a)        Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (i) Jim Serbia, Serbia Consulting
Group, as the person authorized to initial plans, drawings, approvals and to
sign change orders pursuant to this Work Letter and (ii) an officer of Landlord
as the person authorized to sign any amendments to this Work Letter or the
Lease. Tenant shall not be obligated to respond to or act upon any such item
until such item has been initialed or signed (as applicable) by the appropriate
Landlord’s Authorized Representative. Landlord may change either Landlord’s
Authorized Representative upon one (1) business day’s prior written notice to
Tenant.

(b)        Tenant designates Ed Marples (“Tenant’s Authorized Representative”)
as the person authorized to initial and sign all plans, drawings, change orders
and approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2.      Schedule.  The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Landlord (the “Schedule”). The Schedule shall be
subject to adjustment as mutually agreed upon in writing by the parties, or as
otherwise provided in this Work Letter.

1.3.      Landlord’s Architects, Contractors and Consultants.   The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord.

2.         Tenant Improvements.    All Tenant Improvements shall be performed by
Landlord’s contractor, at Tenant’s sole cost and expense (subject to Landlord’s
obligations with respect to any portion of the Base TI Allowance and, if
properly requested by Tenant pursuant to the terms of the Lease, the Additional
TI Allowance used by Landlord in completing the Tenant Improvements) and in
substantial accordance with the Approved Plans (as defined below), the

 

B-1



--------------------------------------------------------------------------------

Lease and this Work Letter. To the extent that the total projected cost of the
Tenant Improvements (as projected by Landlord) exceeds the TI Allowance (such
excess, the “Excess TI Costs”), Tenant shall advance to Landlord any Excess TI
Costs within ten (10) days after receipt of an invoice therefor, but in any case
before Landlord commences the Tenant Improvements. If Landlord is delayed in
commencing the Tenant Improvements due to Tenant’s failure to timely pay the
Excess TI Costs to Landlord, Landlord shall be entitled to a day-for-day
extension to achieve Substantial Completion of the Tenant Improvements for the
period of such delay. If the actual Excess TI Costs are less than the Excess TI
Costs paid by Tenant to Landlord, Landlord shall credit Tenant with the overage
paid by Tenant against Tenant’s Rent obligations, beginning after Landlord has
completed the final accounting for the Tenant Improvements. If the cost of the
Tenant Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall deposit any
additional Excess TI Costs with Landlord in the same way that Tenant deposited
the initial Excess TI Costs. If Tenant fails to pay, or is late in paying, any
sum due to Landlord under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including the
right to interest and the right to assess a late charge), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent. All material and equipment furnished by Landlord or its
contractors as the Tenant Improvements shall be new or “like new,” and the
Tenant Improvements shall be performed in a first-class, workmanlike manner.

2.1.      Work Plans.     Landlord shall prepare and submit to Tenant for
approval schematics covering the Tenant Improvements prepared in conformity with
the applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Tenant. Tenant shall notify Landlord
in writing within five (5) days after receipt of the Draft Schematic Plans
whether Tenant approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable. Tenant’s
failure to respond within such five (5) day period shall be deemed approval by
Tenant. If Tenant reasonably objects to the Draft Schematic Plans, then Landlord
shall revise the Draft Schematic Plans and cause Tenant’s objections to be
remedied in the revised Draft Schematic Plans. Landlord shall then resubmit the
revised Draft Schematic Plans to Tenant for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Tenant’s approval of or objection
to revised Draft Schematic Plans and Landlord’s correction of the same shall be
in accordance with this Section until Tenant has approved the Draft Schematic
Plans in writing or been deemed to have approved them. The iteration of the
Draft Schematic Plans that is approved or deemed approved by Tenant without
objection shall be referred to herein as the “Approved Schematic Plans.” In the
event that Draft Schematic Plans are not approved by Tenant in accordance with
this Section prior to the date that is thirty (30) days after the Execution
Date, then, notwithstanding anything in the Lease or this Work Letter to the
contrary, Landlord shall be entitled to a day-for-day delay for every day after
such date until Draft Schematic Plans are approved by Tenant in accordance with
this Section.

2.2.      Construction Plans.   Landlord shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed,
Landlord shall deliver the same to Tenant for Tenant’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Such Construction
Plans

 

B-2



--------------------------------------------------------------------------------

shall be approved or disapproved by Tenant within five (5) days after delivery
to Tenant. Tenant’s failure to respond within such five (5) day period shall be
deemed approval by Tenant. If the Construction Plans are disapproved by Tenant,
then Tenant shall notify Landlord in writing of its reasonable objections to
such Construction Plans, and the parties shall confer and negotiate in good
faith to reach agreement on the Construction Plans. Promptly after the
Construction Plans are approved by Landlord and Tenant, two (2) copies of such
Construction Plans shall be initialed and dated by Landlord and Tenant, and
Landlord shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”

2.3.      Changes to the Tenant Improvements.  Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.

(a)        Change Request.   Either Landlord or Tenant may request Changes after
Tenant approves the Approved Plans by notifying the other party thereof in
writing in substantially the same form as the AIA standard change order form (a
“Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change. Change
Requests shall be signed by the requesting party’s Authorized Representative.

(b)        Approval of Changes.  All Change Requests shall be subject to the
other party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

For avoidance of doubt, any delay in Substantial Completion due to a Change
requested by Tenant shall be deemed to be a delay in Substantial Completion
caused by Tenant.

3.         Requests for Consent.   Except as otherwise provided in this Work
Letter, Tenant shall respond to all requests for consents, approvals or
directions made by Landlord pursuant to this Work Letter within five (5) days
following Tenant’s receipt of such request. Tenant’s failure to respond within
such five (5) day period shall be deemed approval by Tenant.

4.         TI Allowance.

4.1.      Application of TI Allowance.   Landlord shall contribute the Base TI
Allowance and, if properly requested by Tenant pursuant to the terms of this
Lease, the Additional TI Allowance, and any Excess TI Costs advanced by Tenant
to Landlord toward the costs and

 

B-3



--------------------------------------------------------------------------------

expenses incurred in connection with the performance of the Tenant Improvements,
in accordance with Article 4 of the Lease. If the entire TI Allowance is not
applied toward or reserved for the costs of the Tenant Improvements, then Tenant
shall not be entitled to a credit of such unused portion of the TI Allowance. If
the entire Excess TI Costs advanced by Tenant to Landlord are not applied toward
the costs of the Tenant Improvements, then Landlord shall promptly return such
excess to Tenant following completion of the Tenant Improvements. Tenant may
apply the Base TI Allowance and, if properly requested by Tenant pursuant to the
terms of the Lease, the Additional TI Allowance for the payment of construction
and other costs in accordance with the terms and provisions of the Lease.

4.2.      Approval of Budget for the Tenant Improvements.  Notwithstanding
anything to the contrary set forth elsewhere in this Work Letter or the Lease,
Landlord shall not have any obligation to expend any portion of the TI Allowance
until Landlord and Tenant shall have approved in writing the budget for the
Tenant Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Tenant shall
promptly reimburse Landlord for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance.

5.         Miscellaneous.

5.1.      Incorporation of Lease Provisions.  Sections 40.6 through 40.19 of the
Lease are incorporated into this Work Letter by reference, and shall apply to
this Work Letter in the same way that they apply to the Lease.

5.2.      General.  Except as otherwise set forth in the Lease or this Work
Letter, this Work Letter shall not apply to improvements performed in any
additional premises added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise; or to any portion of the
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term, whether by any options under the Lease or otherwise,
unless the Lease or any amendment or supplement to the Lease expressly provides
that such additional premises are to be delivered to Tenant in the same
condition as the initial Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD: BMR-AXIOM LP, a Delaware limited partnership By:   /s/ Kevin M.
Simonsen Name:   Kevin M. Simonsen Title:   SVP, Real Estate Legal TENANT:
IGNYTA, INC., a Delaware corporation By:   /s/ Jonathan Lim Name:   Jonathan Lim
Title:   President & CEO

 

B-5



--------------------------------------------------------------------------------

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

 

B-1-1



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT D

PRE-COMMENCMENT LANDLORD WORK PLANS – 4535

 

  ●  

New main building elevator lobby on the first floor

  ●  

New restroom finishes and accessibility modifications

  ●  

New lab service elevator

  ●  

Repair, add or replace insulation if existing is deficient at non-glass exterior
walls and spandrel glass conditions.

  ●  

Repair, add or replace insulation if existing is deficient at underside of roof
deck.

  ●  

Roof screen modifications to accommodate new lab utility systems

  ●  

Fire sprinkler branch extensions and modifications into base building spaces.
Tenant Improvement sprinkler modifications are part of the Tenant Improvements.

  ●  

HVAC system, Electrical system and Lighting (detailed in Exhibit A-1)

  ●  

Laboratory air compressor (40 HP) and vacuum pump (10 HP) and associated main
piping stubbed to each floor

  ●  

Electrical infrastructure and SDGE Meters to support multitenant
lab/office/campus use

  ●  

Emergency generator enclosure, underground pathway, and transfer switches to
support future generators

PRE-COMMENCEMENT LANDLORD WORK PLANS - 4545

 

 

  ●  

New building elevator lobby on the first floor

  ●  

New restroom finishes and accessibility modifications

  ●  

New lab service elevator

  ●  

Repair, add or replace insulation if existing is deficient at non-glass exterior
walls and spandrel glass conditions.

  ●  

Repair, add or replace insulation if existing is deficient at underside of roof
deck.

  ●  

Roof screen modifications to accommodate new lab utility systems

  ●  

Fire sprinkler branch extensions and modifications into base building spaces.
Tenant Improvement sprinkler modifications are part of the Tenant Improvements

  ●  

HVAC system, Electrical Systems, and Lighting (detailed in Exhibit A-1)

  ●  

Laboratory air compressor (40 HP) and vacuum pump (10 HP) and associated main
piping stubbed to each floor

  ●  

Electrical infrastructure and SDGE Meters to support multitenant
lab/office/campus use

  ●  

Emergency generator enclosure, underground pathway, and transfer switches to
support future generators

  ●  

Hazmat storage enclosure as dictated in Exhibit A-1

  ●  

LN2 foundation, enclosure and associated utilities as dictated in Exhibit A-1

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

TENANT’S PROPERTY

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ESTOPPEL CERTIFICATE

 

N-1



--------------------------------------------------------------------------------

EXHIBIT J

COAST 9 AMENDMENT

 

N-1